Learning from Experience: An
Assessment of the Retrospective
Reviews of Agency Rules and the
Evidence for Improving the Design and
Implementation of Regulatory Policy
Joseph E. Aldy

Harvard Kennedy School
Resources for the Future
National Bureau of Economic Research

November 17, 2014

1

Contact Information, Disclosure, and Acknowledgments
Joseph E. Aldy is an Assistant Professor of Public Policy, John F. Kennedy School of Government, Harvard
University; a Visiting Fellow, Resources for the Future; and a Faculty Research Fellow, National Bureau of
Economic Research. His contact information is: e: joseph_aldy@hks.harvard.edu; i:
http://www.hks.harvard.edu/fs/jaldy/; v: 617-496-7213; m: Mailbox 57, John F. Kennedy School of
Government, 79 JFK Street, Cambridge, MA 02138.
This report was prepared for the consideration of the Administrative Conference of the United States.
The views expressed are those of the author and do not necessarily reflect those of the members of the
Conference or its committees.
In undertaking this research, I benefitted from the insights from many individuals with expertise in U.S.
regulatory policy, including: Chandana Achanta, Don Arbuckle, Tim Bober, Emily Bremer, Carol Browner,
Cary Coglianese, Dan Cohen, Bridget Dooling, Susan Dudley, Neil Eisner, Don Elliott, Michael Fitzpatrick,
Art Fraas, Jody Freeman, Russ Frisby, Gary Gensler, Michael Greenstone, Charles Griffiths, Lisa
Heinzerling, Gretchen Jacobs, Randy Lutter, Elaine Kamarck, Sally Katzen, Demetrios Kouzoukas, Jim
Laity, Jeff Lubbers, Dom Mancini, Charlie Marcesa, Al McGartland, Shawne McGibbon, Dick
Morgenstern, John Morrall, Alan Morrison, Jennifer Nash, Nicole Owens, Bill Pine, Connor Raso, Michael
Ravnitzky, Lisa Robinson, Jason Schwartz, Jasmeet Seehra, Howard Shelanski, Peter Strauss, Rich
Theroux, Jim Tozzi, Paul Verkuil, Kip Viscusi, Jonathan Wiener, Matt Wiener, and participants at the
August 2014 Council of Independent Regulatory Agencies meeting hosted by ACUS, participants at
multiple meetings of the ACUS Regulation Committee, and participants at the Harvard Kennedy School
Regulatory Policy Seminar. I did not provide a common set of questions in my conversations with these
individuals. Reeve Bull provided very thoughtful comments and edits on several drafts that significantly
improved this report. Lizzie Burns provided excellent research assistance. All omissions and commissions
are the sole responsibility of the author.

2

Contents
Executive Summary....................................................................................................................................... 4
Introduction .................................................................................................................................................. 8
Academic Evidence on Retrospective Review ............................................................................................ 17
Retrospective Analysis: Statistical Methods for Causal Inference .......................................................... 17
Lessons from Ex Post Validation ............................................................................................................. 22
The Role of Academic Research Centers in Retrospective Review......................................................... 25
Retrospective Reviews under Previous Administrations ............................................................................ 27
Past Retrospective Reviews .................................................................................................................... 27
Lessons from Past Retrospective Reviews .............................................................................................. 34
Proposals for Reform of Retrospective Review .......................................................................................... 37
Regulatory PAYGO................................................................................................................................... 37
Regulatory Review Commissions ............................................................................................................ 39
Creation of Independent Regulatory Review Authorities....................................................................... 40
Obama Administration Retrospective Review ............................................................................................ 42
President Obama’s Executive Orders...................................................................................................... 42
Lessons Learned from Obama Administration Retrospective Review.................................................... 45
Recommendations ...................................................................................................................................... 64
Retrospective Review Guidelines............................................................................................................ 64
Integrating Retrospective Review into New Regulations ....................................................................... 66
Independent Review ............................................................................................................................... 67
Regulatory Coordination ......................................................................................................................... 67
Cumulative Regulatory Burden ............................................................................................................... 69
Public Participation ................................................................................................................................. 70
Resources ................................................................................................................................................ 71
References .................................................................................................................................................. 72
Tables .......................................................................................................................................................... 89
Appendix Tables ........................................................................................................................................ 106

3

Executive Summary
A well-functioning Federal regulatory program makes the American people better off by
promoting innovation; encouraging competition; protecting the air we breathe, water we drink, and
food we eat; and improving the safety of our workplaces and the goods we buy. Determining if we are
getting the most out of our regulatory program requires rigorous analysis. Such analysis can address
fundamental questions about regulatory policy: Do government regulations deliver on societal
objectives (such as those established by Congress)? Do regulations maximize net social benefits? Are
regulations enabling society to achieve our goals at the lowest possible cost?
Despite a long track record of prospective analysis of proposed regulations that can address
these questions, the Federal government has a mixed track record on retrospective review of existing
rules. Every administration dating back to the Carter Administration in 1978 has implemented some
form of regulatory look-back. In addition, agencies undertake retrospective review under their own
statutory authorities and the Regulatory Flexibility Act. The ad hoc nature of the Presidential-mandated
reviews, the apparent need for every administration to implement such a retrospective review, and the
heterogeneity in approaches to retrospective review by agencies suggest that efforts to enhance and
institutionalize retrospective review are merited.
The Administrative Conference of the United States has requested this assessment of
retrospective review of existing regulations. In particular, this assessment evaluates the practice of the
Obama Administration’s retrospective review, and places it in the context of the academic literature and
past administrations’ efforts at retrospective review. In addition, this assessment identifies best
practices among the agencies, describes key lessons learned from the ongoing and past retrospective
review efforts, and makes recommendations for way to improve retrospective review. There are two
general types of objectives for regulatory policy, one type advanced by Congress and the other

4

advanced by the White House. Through legislation, Congress establishes goals for specific regulatory
agencies. Through executive orders, Presidents (since President Reagan) have established a net social
benefits goal for Federal regulatory policy. As a result, I have framed my assessment and my
recommendations in terms of those actions that could improve the efficacy – i.e., attaining
Congressionally-established goals – and enable an increase in the net social benefits of Federal
regulatory policy. Of course, there are statutory policy objectives that may not be consistent with
maximizing net social benefits, so I also address cost-effectiveness, i.e., minimizing the burden of
attaining goals.
In implementing President Obama’s executive orders on retrospective review of regulations,
agencies identified tens of billions of dollars of cost savings and tens of millions of hours of reduced
paperwork and reporting requirements through modifications of existing regulations. Within two years
of issuing their final plans for retrospective review, executive branch agencies had completed more than
one-third of the 650+ planned reviews, with more than 90 percent of them resulting in amendments to
the Code of Federal Regulations. A few examples illustrate the potential for retrospective review to
deliver substantial benefits to society. The Department of Labor modified its chemical hazard labeling
requirements so that they would conform to the international standard, thereby reducing costs to U.S.
manufacturers – especially those looking to export to foreign markets – by about $2.5 billion over five
years. The Department of Health and Human Services streamlined reporting requirements and
burdensome regulatory obligations on hospitals that will deliver $5 billion in cost savings over five years.
The Environmental Protection Agency, recognizing regulatory overlap with the Department of
Agriculture, removed requirements on the dairy industry that will deliver about $650 million in cost
savings over five years.
The Obama Administration retrospective review effort focused on the importance of developing
a culture of retrospective review. The plan development process, regular and continuing engagement
5

with the public, and semi-annual reporting of the status of implementing retrospective review plans
serve to promote this culture. Nonetheless, a review of recent economically significant rules show that
no more than about 10 percent are the result of retrospective review of existing rules, and none include
plans for conducting a future retrospective analysis. 1 In evaluating retrospective review efforts, a key
challenge is that the counterfactual – what would have happened in the absence of the Obama
Administration executive orders – is unknown and unknowable. Nonetheless, I draw lessons learned
based on what constitutes best practices for analysis, evaluation and review from agency practices.
Based on my evaluation of the retrospective review programs under the Obama Administration
and previous administrations, I recommend the following for improving and institutionalizing
retrospective review:
•

Retrospective Review Guidelines: The Office of Management and Budget should work with
regulatory agencies to develop guidelines for retrospective review. This guidance should inform
agency efforts in: (a) designing a process for identifying and prioritizing rules for review; (b)
developing plans for retrospective analysis in the design of new regulations; and (c) conducting
ex post analysis; undertaking retrospective analysis.

•

Integrating Retrospective Review into New Regulations: Well-designed regulations should
enable retrospective analysis to identify the impacts caused by the implementation of the
regulation. For a given select, economically significant rule, agencies should present in the rule’s
preamble a framework for reassessing the regulation at a later date. Agencies should describe
the methods that they intend to employ to evaluate the efficacy of and impacts caused by the
regulation, using data-driven experimental or quasi-experimental designs where appropriate.
Research design teams – drawing from experts in statistical, program, and policy evaluation

1

“Economically significant” rules are defined under Executive Order 12866, and typically have an annual effect on
the economy of $100 million or more. “Major rules,” under the Congressional Review Act, have a very similar
definition, including this $100 million economic effect threshold.

6

offices across the government – should work with regulatory agencies to develop rigorous
research designs in the development and implementation of new rules.
•

Independent Review: Agencies should consider assigning the primary responsibility for
conducting retrospective review to a set of officials other than those responsible for producing
or enforcing the regulation.

•

Regulatory Coordination: The Office of Management and Budget and regulatory agencies should
promote efforts to facilitate better regulatory coordination, to reduce overlap among existing
regulatory programs, and facilitate coordination with international trading partners’ regulatory
programs.

•

Cumulative Regulatory Burden: The Office of Management and Budget and the Council of
Economic Advisers should coordinate an interagency process to develop options for estimating
the cumulative burden of the Federal regulatory program. These options should then be subject
to public comment and tasked to a National Research Council committee for review and
evaluation.

•

Public Participation: Agencies should continue to actively engage the public on retrospective
review and explore all avenues for soliciting data and analysis by stakeholders and by providing
data to stakeholders to encourage their independent replication of retrospective analysis.

•

Resources: Enhancing and institutionalizing retrospective review will require additional
resources, and the Administration and Congress should explore ways to provide resources for
doing so.

7

Introduction
If markets work, then government regulation is unnecessary. Indeed, government intervention
in well-functioning markets will likely make society worse off by imposing costs that exceed their
benefits. If markets do not work well, as a result of market power, asymmetric information, public
goods, or externalities, then government regulation has the potential to remedy the market failure and
make people in society better off. This is not guaranteed. A poorly designed regulation, even if
motivated by a market failure, could result in costs in excess of the benefits and would exacerbate the
welfare losses. A well-designed regulation, however, can improve the welfare of affected people and
attempt to deliver what the market would if it were not suffering from the market failure.
How does the government identify the need for regulation and discern among various
regulatory options to determine how best to improve the welfare of the American people? For more
than three decades, the Federal government has employed a process of assessing the regulatory
impacts of proposed regulations. Such analyses produce estimates of expected benefits and costs that
can address a fundamental question of regulatory policy: does the regulation increase societal welfare?
Such analyses also provide the basis for determining the extent to which the regulatory action advances
the statutorily-established objective. The use of ex ante analysis has shed light on lower cost ways of
achieving a societal goal. This analysis has also driven research agendas so that agencies can better
understand the impacts – costs on regulated firms and benefits to various populations – of their
regulatory actions. It has motivated efforts to reach out to regulated industries to help identify lower
cost ways of correcting market failures. It has helped various stakeholders identify and advocate for
priorities in agencies’ regulatory programs.
This is not to say that all regulations maximize net social benefits. Agencies promulgate
regulations subject to their statutory authority, which, in many cases places constraints on how an

8

agency can design its regulation. A statute may prohibit an explicit consideration of benefits and costs in
the design of regulations. Alternatively, a statute may prescribe the regulatory intervention and provide
little discretion to the regulator. Some regulatory agencies, which are not governed by executive orders
on regulatory policy, may employ non-economic decision criteria in their rulemakings. As a result, some
regulations may fail to deliver societal benefits cost-effectively, but nonetheless result in net social
benefits. There may also be cases in which the societal costs exceed societal benefits. In this case,
analysis of these impacts may not provide the legal basis for an agency to defy the mandate from
Congress in the pertinent authorizing legislation, but it does serve to highlight opportunities for future
legislative reform of that authority.
This process of assessing the regulatory impacts of proposed regulations, with heightened
scrutiny for those that would have significant economic impact, has established a culture of prospective
analysis. There is, however, less activity, a mixed track record, and fewer resources directed to ex post
assessment of Federal regulations. Every administration since the Carter Administration has
implemented some kind of retrospective review of regulations, yet there is little doubt that most
agencies dedicated less attention to retrospective review than prospective review. Most economically
significant regulations, while subject to rigorous ex ante analysis, are not designed to produce the data
and enable causal inference of the impacts of the regulation in practice. Some agencies employ fairly
systematic approaches to reviewing existing rules, either as a result of the need to periodically update
regulations under their statutory authority or under the Regulatory Flexibility Act. Other agencies
employ less formal approaches that may reflect stakeholder demand – i.e., public comments and
complaints – as opposed to analysis.
President Obama has issued several executive orders that require retrospective review and
attempt to institutionalize such reviews in agencies’ regulatory programs. Given the value that such
analysis can have in improving the Federal regulatory program, the Administrative Conference of the
9

United States has requested this assessment of President Obama’s regulatory look-back initiatives. In
particular, the Administrative Conference of the United States has charged this project to:
•

examine the various agency approaches to retrospective reviews and to identify potential best
practices for review planning, including how to identify priorities and determine which
regulatory programs are good candidates for retrospective review;

•

identify characteristics of successful reviews, including guidance on effective analytical
processes, the use of public input, and the development of retrospective plans in the
development of new rules; and,

•

suggest recommendations for improving retrospective review.
This is not the first time that the Administrative Conference of the United States has explored

the issue of retrospective review. Shapiro (1995) conducted an assessment of retrospective review,
drawing in part from an American Bar Association survey of regulators (see Eisner et al. 1996 for details
of this survey and the conclusions they draw from it). The Administrative Conference of the United
States adopted recommendation 95-3 based on this report, which called for the following:
•

Retrospective review should inform potential changes to existing rules: “All agencies should
develop processes for systematic review of existing regulations to determine whether such
regulations should be retained, modified, or revoked.”

•

One size does not fit all: “Systemic review processes should be tailored to meet the need of each
agency.”

•

Priority setting: “Agencies should establish priorities for which regulations are reviewed…. In
setting such priorities, the following should be considered:
•

whether the purpose, impact, and effectiveness of the regulations have been impaired by
changes in conditions;

10

•

whether the public or regulated community views modification or revocation of the
regulations as important;

•

whether the regulatory function could be accomplished by the private sector or another
level of government more effectively and at a lower cost; and

•

whether the regulations overlap or are inconsistent with regulations of the same or
another agency.”

•

Public input: “Agencies should provide adequate opportunity for public involvement in both the
priority-setting and review processes.”

•

Implementation: “Agencies should provide adequate resources;” “where appropriate, should
engage in risk assessment and cost-benefit analysis of specific regulations”; and consider
frequency of review and categories of regulations to be reviewed.
As the discussion below of the various retrospective reviews since 1978 and the current practice

by some agencies under the Obama Executive Orders illustrates, a number of these recommendations
have been and continue to be followed today. Nonetheless, the lessons that can be drawn from the
experiences with retrospective review and the improvement in data collection and analytic methods
suggest that additional steps can be taken to improve the information in retrospective review and build
a culture of retrospective review such that it can generally enhance the quality of Federal regulatory
policy.
In undertaking this project, I have evaluated the retrospective review plans and progress reports
of the following agencies: Departments of Agriculture, Energy, Health and Human Services, Homeland
Security, Justice, Labor, and Transportation, the Environmental Protection Agency, the Consumer
Financial Protection Bureau, the Commodity Futures Trading Commission, the Federal Reserve System,
the Nuclear Regulatory Commission, and the Securities and Exchange Commission. These agencies
represent the universe of Federal regulatory authorities that each promulgated more than one
11

economically significant rulemaking over the FY2003-FY2012 period according to the Office of
Management and Budget (2013a, Table 1-1 and Table C-2). This sample includes a mixture of both
executive branch and independent regulatory agencies.
I have also reviewed two strands of important academic literature: one on the statistical
methods for rigorous estimation of ex post impacts of regulations and one on the insights drawn from
meta-analyses of studies that undertake ex post validation of ex ante benefits and costs estimates. I
synthesize key insights from the academic literatures on ex post regulatory review and rule-specific ex
post empirical analyses. For example, Harrington et al. (2000), Office of Management and Budget
(2005), Harrington (2006), Harrington et al. (2009), and Council of Economic Advisers (2012) provide
examples of ex post validation of ex ante benefit and cost estimates of Federal regulations. In addition,
several studies have evaluated the cost-effectiveness of Federal regulations intended to reduce
mortality risk across an array of agencies (e.g., Morrall 1986; Tengs et al. 1995; Hahn et al. 2000) and
illustrated the variation in key benefits assumptions across agencies (e.g., Viscusi and Aldy 2003). Aldy
and Viscusi (2014) describe how uncertainty can affect the efficiency and efficacy of regulatory
interventions that further demonstrates the value of ex post examination.
I also review past practice with retrospective review, including under specific agencies’ statutory
authorities and the Regulatory Flexibility Act, as well as Presidential mandates in the Carter, Reagan,
Bush I, Clinton, and Bush II administrations. I explore the commonalities and the differences in these
approaches and attempt to ascertain why retrospective review is still often described as “ad hoc”
despite this multitude of processes.
In this evaluation of retrospective review, my analysis is predicated on this question: how can
the process of retrospective review be improved to yield a regulatory program that delivers on
statutorily-established societal goals and maximizes net social benefits of government interventions in
the economy? This clearly reflects the bipartisan objective in the Reagan and Clinton visions of
12

regulatory policy (the latter of which still governs today through Executive Order 12866). This also
reflects statutory authorities that explicitly direct agencies to consider the benefits and costs of their
regulations. For example, the Department of Energy shall “determine whether the benefits of the
standard exceeds its burdens” in establishing minimum energy efficiency standards (42 USC 6295). In
regulating chemicals under the Toxic Substances Control Act, the Environmental Protection Agency
“shall consider… the effects of such substance on health… [and] on the environment, … the benefits of
such substance… for various uses, and the reasonably ascertainable economic consequences of the rule”
(15 USC 2605). The 1936 Commodity Exchange Act specifies that costs and benefits of proposed
regulations by the Commodity Futures Trade Commission shall be evaluated (7 USC 19). As a result, I
look for ways to identify the rules that could most benefit from evaluation and potential reform.
Given that Congress occasionally establishes regulatory objectives that preclude consideration
of benefits and costs in rulemakings and sometimes prescribes constraints on regulators through its
statutory authorities, it is important to consider how improvements in the process of retrospective
review promote the attainment of goals identified in authorizing legislation? Can we improve the
efficacy of the Federal regulatory program? If so, can we also do so in a cost-effective manner? Some
agencies operate under mandates that do not necessarily square well with a “maximize net social
benefits” standard. For example, several agencies operate under statutory authorities focused on
protecting public and safety, including the Occupational Safety and Health Administration (29 USC 655),
the Environmental Protection Agency under the Clean Air Act (42 USC 7409), and the Nuclear Regulatory
Commission (42 USC 2113, 2167, 2210e, etc.). Nonetheless it is important to understand how regulatory
performance stacks up against the specified objectives established by Congress. It is also important to
explore potentially novel ways to achieve such goals, especially given the insights gained in practice
through performance-based regulation, market-based approaches to regulation, and behavioral
economics.
13

To be clear, a focus on maximizing net social benefits is not the deregulatory bias that is evident
in some rhetoric around retrospective review (which I discuss below in the history of President-initiated
retrospective reviews). There are clearly rules that, as a result of new information and analysis, are
insufficiently stringent given their costs and benefits. For example, the sulfur dioxide cap-and-trade
program established under Title IV of the 1990 Clean Air Act Amendments was motivated by concern
about acid rain, which could result in acidification of streams and lakes and forest die-off. In the years
after the implementation of this program, epidemiological research presented important evidence on
how reducing sulfur dioxide emissions, and their associated fine particulates, delivers quite substantial
human health benefits. As a result, the ecological benefits, which drove the initial rule, may be less than
the compliance costs, but the human health benefits – which were not considered by Congress or the
Environmental Protection Agency in the design of the program – are about 100 times the compliance
costs (Schmalensee and Stavins 2013). A retrospective review of this rule would suggest that the
Environmental Protection Agency should make the case to Congress for flexibility in setting the
emissions cap in this program so that it can deliver more human health benefits that significantly exceed
the costs. 2
To preview some of the lessons drawn from the assessment of the regulatory experience and
the relevant scholarship, a well-designed system of retrospective review should strive for the following.
Given scarce resources, reviews should be implemented in order to produce the greatest net social
benefits. This can require a consideration of those rules that operate in environments in which pertinent
circumstances have changed – such as an evolution in technology or a change in the statutory authority.
This can reflect an understanding of new estimates of benefits and costs. It could also exploit the
opportunity that some retrospective evaluations can provide insights that could benefit the review as
2

Indeed, there were a number of legislative proposals in the 2000s to revise and update Title IV of the Clean Air
Act. For example, the Bush Administration introduced a “Clear Skies Proposal” in 2002 and Senator Carper
introduced several so-called “3P” bills that would modify regulation of power plant emissions of sulfur dioxide,
nitrogen oxides, and mercury.

14

well as the future design of various other regulations (a kind of knowledge spillover). It may also identify
the gaps in the regulatory program, i.e., opportunities for new regulation to address an emerging
market failure.
Maximizing net social benefits will necessitate a rigorous evaluation of the ex post impacts of
the regulation. Successfully doing so will often involve planning for such an evaluation in the
development and implementation of the rule. It will also likely benefit from tapping resources
throughout the Federal government, including experts in statistical agencies and policy and program
evaluation shops in various departments.
The operation of a retrospective review process can benefit from active public engagement to
assist in identifying rules as well as data and analysis to facilitate their evaluation. It is important to
recognize however, that public engagement should not serve as a substitute for rigorous evaluation.
Sometimes the regulated community may have loud complaints about a given rule, but that simply
reflects their take on the costs side of the ledger. Other times the regulated community may be silent
about a given rule, because they have already incurred the investment costs for compliance and the rule
now represents a barrier to entry that mitigates the competition they face in markets. Thus, public
comment could always benefit from being supplemented by analysis. Agencies may also consider ways
to lower the cost of public engagement, including various uses of social media, online dissemination of
data analysis, communication through plain language, and other forms of outreach that can enable
participation by more than just the best-funded stakeholders.
Finally, retrospective review can enhance social welfare by taking a bigger picture perspective
than is typically the case in the development of new regulations. Given concern about potential
regulatory duplication as well as the cumulative impact of regulations on firms, efforts should be
undertaken to promote coordination among agencies and comprehensive assessment of cumulative
impacts of regulatory programs.
15

The next section of this report presents the assessment of the scholarship on retrospective
review and ex post analysis of regulatory impacts. The third section describes and evaluates past
administrations’ retrospective review efforts as well as various statutory requirements for retrospective
reviews. The fourth section briefly reviews ideas for legislative reforms for retrospective review. The
fifth section provides an examination of the Obama Administration executive orders on retrospective
review and the agency practices in implementing these executive orders and draws lessons to inform
future retrospective review efforts. The final section presents recommendations for improving
retrospective review of regulations.

16

Academic Evidence on Retrospective Review
A very rich literature has evolved over the past several decades focused on evaluating ex post
the impacts of various regulatory interventions. These empirical analyses have produced estimates of
the realized benefits, costs, efficacy, cost-effectiveness, and, in some cases, unintended consequences
of Federal regulations. Researchers have employed an array of statistical techniques that provide for a
more robust understanding of the phenomena associated with these rules that can complement the
tools used by regulatory agencies in their ex ante analyses and can inform subsequent rounds of
regulatory actions. This section reviews the methods employed in retrospective analysis, then draws
some lessons from ex post validation exercises, and closes with a discussion of the role played by
academic research centers in retrospective review of regulatory policy.

Retrospective Analysis: Statistical Methods for Causal Inference
The most straightforward way to investigate the impact of a given regulation or other
government intervention would be through a randomized control trial. Under such an approach, some
firms would be randomly assigned “regulated” and other firms would be randomly assigned “not
regulated,” and the analyst could compare the differences in outcomes and attribute this difference to
the impact of the rule. The objective is to attempt to identify a “treatment” group and a “control” group,
like a laboratory experiment, and to use the control group to serve as an effective counterfactual.
Such a randomized control trial approach is feasible for testing information disclosure
instruments. For example, Lacko and Pappalardo (2010) investigate how well homebuyers understand
residential mortgage terms through status quo information disclosure – the Department of Housing and
Urban Development’s Good Faith Estimate of Settlement Costs form (GFE) and the Federal Reserve

17

Board’s Truth in Lending Statement (TILA) – and an alternative prototype. The researchers developed
the prototype in an effort to improve borrower understanding of residential mortgages. The researchers
identified a population of recent mortgage borrowers and randomly assigned each individual this
population a disclosure form – either the GFE/TILA or the prototype – that detailed a 30-year fixed rate
loan for a hypothetical residential property. In effect, those individuals receiving the prototype
disclosure are the control group for comparison with the treatment group, those who received the
status quo GFE/TILE disclosure. 3 After reviewing the disclosure forms, study participants completed a
comprehension questionnaire. Lacko and Pappalardo found dramatically higher rates of comprehension
with the prototype, suggesting that improving the design of mandatory disclosure forms could benefit
consumers. 4
It may be quite challenging to implement randomized control trials in practice in other
regulatory contexts, given political, legal, and, in some cases, ethical reasons. Nonetheless, statutory
authorities may result in regulatory implementation that could facilitate the identification of a
“treatment” group and a “control” group that would serve as the basis for rigorous statistical analysis.
For example, a statute may call for regulatory implementation in phases and thus those covered by a
later phase of implementation could serve as the control to those covered by the initial phase of
implementation (the treatment). A statute may permit pilot programs and a well-designed pilot could
result in treatment and control groups. Some statutes authorized regulators to provide guidance to the
states, which are responsible for implementation. It is possible that the heterogeneity in state efforts
under these regulations could provide a means for statistically evaluating alternative implementation
strategies. Some rules may establish objectively measured standards, above which may trigger

3

Given the nature of this experiment, one could also frame it as the GFE/TILA recipients are the control group and
the prototype disclosure recipients are the treatment group. The results are the same regardless of the initial
framing.
4
Sunstein (2011) notes the importance of such testing of alternative presentations of information before
promulgating rules on mandatory disclosure.

18

regulation (treatment) and below which does not (control). The key issue is that regulators do not
necessarily pick who is to be regulated and who is not to be regulated in order to permit ex post
statistical analysis. Instead, it is the nature of the statutory authority that often will do so.
As a result, analysts employ a variety of so-called quasi-experimental approaches, such as
difference-in-differences, propensity-score matching, instrumental variables, and regression
discontinuity statistical techniques (explained in further detail below). 5 Just as with a randomized
control trial, the objective in all of these techniques is to attempt to identify a “treatment” group and a
“control” group. Statistically, this can be quite challenging since firms, or individuals, or regions may not
be randomly assigned to one group or another, and in fact they can often change their behavior to
select into one group or another. For example, if a clean air regulation only applies to power plants
larger than a specified generating capacity, then a utility may build a power plant just below this
threshold to avoid the regulation. Likewise, if a labor regulation only applies to firms with employees in
excess of a minimum threshold, then firms may manage payrolls to stay below this minimum. Moreover,
those subject to treatment may just be fundamentally different than those identified as control, which is
not necessarily unexpected since those are the ones targeted for regulation.
Consider a few examples of these research design techniques in the existing regulatory contexts.
Given its name, difference-in-differences approaches focus on two differences: the difference before
and after the timing of a regulatory intervention and the difference between the treatment (regulated)
and the control (unregulated) groups. The first difference attempts to control for possible time trends
that could contaminate the estimation of the effect of regulation (e.g., technological innovation may,
without the impact of government intervention, result in cleaner-burning fuels in vehicles) and would be
common across treatment and controls. After accounting for this first difference, the second difference

5

Greenstone (2009), Coglianese (2013d, 2012b), and Coglianese and Bennear (2005) address the need for rigorous
research design in the development of regulations in further detail. See DiNardo and Lee (2011) for a more
technical review of statistical policy evaluation tools.

19

then attempts to isolate the impact of the regulation on outcomes in the treatment. A number of
studies have employed versions of this approach in investigating the impacts of the national ambient air
quality standards, in which the designation of a county as non-attainment represents the treatment, and
those left in the attainment category are viewed as control. These papers have shown the impacts of
non-attainment designations on costs, employment, and emissions under the Clean Air Act (Henderson
1996; Becker and Henderson 2000; Greenstone 2002).
Using such methods, Greenstone et al. (2006) found that increasing information disclosure of
equities improved returns to shareholders and firm performance under the implementation of the 1964
Securities Acts Amendments. In their study, they took advantage of the fact that prior to these
amendments, only exchange-traded firms were required to disclose financial performance information.
Under the amendments, these information disclosure requirements were extended to some, but not all,
over-the-counter traded public firms. These over-the-counter firms, whose disclosure requirements
changed, were the treatment group in the analysis, and the researchers employed two distinct control
groups – the exchange-traded firms that had the information disclosure requirements before and after
the amendments (and whose regulatory status did not change) and the small over-the-counter firms
who were not required to disclosure financial information through the amendments (and whose
regulatory status also did not change).
Propensity-score matching employs a similar approach to difference-in-differences, but uses
statistical methods to identify control observations that appear, with the exception of treatment status,
to be similar to treatment observations. This approach effectively down weights observations on firms
or regions that are just fundamentally different – as evident in pre-regulation characteristics – than
those impacted by a government regulation. The researcher conducts statistical analysis to identify
“best matches” for each treatment observation among the pool of potential control observations based
on pre-regulation data. Abadie et al. (2010) demonstrate a new variation on this approach in an
20

investigation of tobacco regulations in California. Their synthetic control approach effectively creates a
control group that is a composite of all potential control population members. The composite is
constructed such that it best matches the treatment group pre-treatment – i.e., showing tobacco
consumption in California equal to tobacco consumption in the constructed synthetic control region
before the implementation of the state’s tobacco control program. This constructed synthetic control
region is based on the weighted average of other state’s tobacco consumption that best fits the pretreatment California data. Then the impact of the state tobacco control program in California is
estimated based on the differences between California tobacco consumption and the synthetic control
group post-regulation.
Regression discontinuity approaches take advantage of assignment of a discrete threshold that
determines whether a firm or a region is assigned to regulatory treatment or control. Comparing
observations of outcomes for those firms (or regions) just above and just below the threshold, the
analyst can generate an estimate of the so-called average treatment effect of the regulation. For
example, Benner and Olmstead (2008) employed this approach to investigate the impact of information
disclosure on drinking water quality. Under the 1996 Safe Drinking Water Act Amendments, drinking
water suppliers serving a population above a specified threshold were required to produce information
summaries on drinking water violations and send this information out to all customers, while those
below the threshold only had to post such information in a public space (e.g., a town hall or library).
They found that drinking water violations fell for those subject to the greater level of transparency after
the implementation of the information disclosure requirement. Likewise, Berry and Lee (2007) employ
regression discontinuity methods to investigate the impacts of the Community Reinvestment Act. They
took advantage of the fact that Community Reinvestment Act rules apply to neighborhoods with
incomes below 80 percent of metropolitan statistical area median income, and compared lending

21

activity in neighborhoods just above and just below this threshold. They found no impact of the act’s
regulations on loan rejection rates near this threshold.
Common to all of these techniques is the motivation of structuring the statistical model to
enable causal inference, not simply correlation or association. Indeed, failing to do so could yield quite
misleading results. For example, if an agency implemented a regulation in 2009, and then a number of
regulated firms had closed by the end of 2010, one might claim that this reflected the burden of the
regulation. Yet, one could not reject the counterclaim that the fall in demand in the Great Recession
may have resulted in these firm closures. Only through a careful research design can an analyst discern
causation from association. It is important to note a caveat in much of the empirical scholarship to date.
Any given research paper may not map one-to-one to a specific regulation. Instead, the researchers may
be using a measure of total regulatory compliance costs, or total air quality regulatory obligations, given
their data availability. Researchers may not be able to parse out the impacts of air quality regulation A
from air quality regulation B from air quality regulation C on a given industry or sector. This highlights
the need for careful research design ex ante – i.e., when rules are proposed – to ensure that the data
and the implementation of the regulation can permit causal inference in a future, ex post analysis.

Lessons from Ex Post Validation
Harrington et al. (2000) conducted an ex post validation exercise by comparing approximately
twenty ex post assessments of the benefits and costs of regulations with their ex ante estimates. They
found evidence of overestimates of benefits and costs, but these biases disappeared on a per unit basis.
The higher ex ante benefit and cost estimates reflected assumptions of 100 percent compliance. With
less than full regulatory compliance in practice, realized benefits and costs were lower. The authors
found that the ex post per unit impacts validated the ex ante estimates. This suggests that accounting
22

for compliance behavior may be important in assessing the ex post validity of ex ante estimates. This
study spurred subsequent work focused on a larger set of regulations. The Office of Management and
Budget (2005) conducted a validation exercise of the benefits and costs of 47 regulations issued over
1975-1996 as a part of its annual report to Congress on the benefits and costs of Federal regulations.
The exercise compared the ex ante estimated benefits and costs published in the regulatory impact
analyses for these rules and ex post estimates published by academics and government agencies. In this
assessment, the Office of Management and Budget contrasted the ex ante and ex post estimates of the
physical quantities of the primary benefits category (e.g., tons of emission reduction) and the monetized
measure of costs. The Office of Management and Budget (2005) notes that the purpose of this exercise
was “to summarize the findings from this validation literature, identify possible explanations for
inaccuracies that are identified, and discuss possible ways that the validity of ex ante estimates of
benefits and costs can be improved” (p. 42). Thus, in contrast to past presidents tasking agencies to
undertake retrospective review and select rules to be revised or eliminated, this effort had a more
modest goal of providing insights on ways to improve the conduct of regulatory impact analysis.
The Office of Management and Budget concluded that both ex ante benefits and costs are
overestimated by regulatory agencies, although with more overestimation of benefits and a bias toward
overestimating benefit-cost ratios. Harrington (2006) evaluated this scoring by the Office of
Management and Budget and made a number of modifications of the Office of Management and Budget
sample. In his review of 60 case study regulations, Harrington found that agencies were more likely to
underestimate benefit-cost ratios than overestimate them. A common conclusion drawn in these
analyses is that there are too few ex post studies for such validation exercises to inform regulatory
review.
The Harrington et al. (2000) study also found that for rules that employed market-based
implementation strategies, there was clearer evidence that the prospective regulatory impact analyses
23

overestimated the costs. This may reflect the failure of imagination intrinsic to such a prospective task.
One of the primary motivations for market-based approaches is to provide the flexibility and discretion
to regulated entities to be creative and come up with the lowest cost way of realizing the societal goal in
the regulation. With this freedom, regulated entities have the profit-incentive to seek out and exploit
the lowest-cost compliance strategies, some of which may have been beyond the scope of consideration
by the regulator. Ex post analysis provides the regulator with this understanding that can inform the
choice and design of regulatory instrument in future regulations.
A number of papers have also shown empirically how the use of market-based approaches to
regulation, such as emissions cap-and-trade, can result in lower compliance costs than conventional
command-and-control regulatory approaches. For example, Kerr and Newell (2003) estimated
substantial cost-savings associated with allowing refineries to trade lead credits during the phase-out of
leaded gasoline. Carlson et al. (2000) estimated that the sulfur dioxide cap-and-trade program likely
resulted in about half of the compliance costs of an alternative performance-based approach to sulfur
pollution. Likewise Ellerman et al. (2000) undertook an extensive variety of empirical analyses of the
sulfur dioxide cap-and-trade program and found important cost-savings. The key result of this
scholarship, and others in the cap-and-trade literature, is that market-based approaches can deliver
lower-cost compliance than traditional regulatory approaches.
Ex post analyses may also highlight the unexpected or unintended in regulatory implementation.
For example, very few ex ante analyses in the environmental, health, and safety context consider the
potential for pre-existing market failures – such as market power – to impact the societal costs
associated with regulatory compliance. Ryan (2011) develops a structural industrial organization model
and shows how accounting for the dynamics of firm entry and the investment costs associated with air
quality regulations in the Portland cement industry, the estimated costs of compliance are substantially
greater in an industry characterized by imperfect competition. In an early empirical assessment of
24

automobile safety regulations, Peltzman (1975) found that mandating various types of safety
equipment, such as seat belts, resulted in a behavioral response among drivers (moral hazard). While
the safety equipment reduced premature mortality among drivers, their riskier driving behavior resulted
in an increase in pedestrian mortalities. Gruenspecht (1982) found that imposing costly air quality
controls on vehicles increased their sales price, which slowed the turnover of automobile ownership
thereby leaving more, high-polluting old cars on the road and increased air pollution in the first few
years of the regulation.
In some cases, ex post analysis can resolve uncertainties in the underlying risk assessments that
motivate regulatory interventions. Kolp and Viscusi (1986) and Viscusi (1985) point out analytic errors as
well as substantial uncertainties in health risks – exposure and magnitude of impacts – in their
retrospective review of the 1978 Occupational Safety and Health Administration cotton dust standard.
Thompson et al. (2002) point out that the ex post benefits estimates of air bag regulations differed from
ex ante estimates due to ex ante overestimation of air bag effectiveness, overestimation of baseline
fatality and injury rates, and underestimation of the rate of seatbelt usage.

The Role of Academic Research Centers in Retrospective Review
Academics can play and indeed have played a very active role in the design and implementation
of retrospective review. For example, the George Washington University Regulatory Studies Center, 6 the
Mercatus Center at George Mason University, 7 the New York University School of Law Institute for Policy
Integrity, 8 and the Penn Program on Regulation at the University of Pennsylvania Law School 9 have all
participated regularly through scholarship and public comments on retrospective review. The Institute
6

http://regulatorystudies.columbian.gwu.edu/.
http://mercatus.org/.
8
http://policyintegrity.org/.
9
https://www.law.upenn.edu/institutes/regulation/.
7

25

for Policy Integrity (2011a-f) submitted comments on draft and final retrospective review plans. The
Penn Program on Regulation hosts a blog with a number of commentaries on the practice of
retrospective review (Coglianese 2011, 2012a, 2012c, 2013a, 2013c). The Regulatory Studies Center has
an ongoing process of submitting comments on proposed rules focused on how the design and
implementation of those rules will facilitate ex post analysis. The Mercatus Center hosts papers and
testimonies by a number of scholars on the topic of retrospective review. Developing a cadre of
independent experts – and in training the next generation of regulatory policy experts – at these
academic research centers can provide thoughtful takes on the performance of the Federal regulatory
program. In any case, they provide a rich set of resources outside of government on the operation of the
regulatory program generally and the implementation of retrospective review.

26

Retrospective Reviews under Previous Administrations

Past Retrospective Reviews
The systematic review of existing regulations across the executive branch dates back, in one
form or another, to the Carter Administration. In 1978, President Carter issued Executive Order 12044,
“Improving Government Regulations,” which created a “cost-effectiveness” standard for regulatory
policy, required regulatory analysis for significant regulations, and established the White House as
responsible for working with regulatory agencies in insuring implementation of the executive order
(Viscusi 1994). This order also required regulatory agencies to undertake periodic review of their existing
regulations and provided the following criteria for identifying rules for retrospective review:
•

“the continued need for the regulation;

•

the type and number of complaints or suggestions received;

•

the burdens imposed on those directly or indirectly affected by the regulations;

•

the need to simplify or clarify language;

•

the need to eliminate overlapping and duplicative regulations; and

•

the length of time since the regulation has been evaluated or the degree to which technology,
economic conditions or other factors have changed in the area affected by the regulation”
(section 4).
The Carter Executive Order provided agencies with 60 days to develop a draft report detailing

their process for developing and evaluating regulations as well as their criteria for choosing rules for
retrospective review. The agencies published their draft reports in the Federal Register and solicited
public comment on their content.

27

The Carter executive order created a new regulatory framework at a time of dramatic change in
Federal regulatory policy. A wide array of economic regulatory policies – from the setting of interstate
natural gas prices, to the regulation of railroad freight rates and routes, to the regulation of fares and
routes in civil aviation, among others – had come under scrutiny for imposing substantial burdens on
consumers, stifling innovation, and contributing to the bankruptcy of some firms (Joskow and Noll 1994;
Moore 2002; Winston 2007; Davis and Killian 2011). While much of the reform of economic regulation
occurred through various pieces of legislation, as opposed to administrative changes under existing
authorities, the wave of economic deregulation reflected a series of ex post assessments that the status
quo regulatory schemes did not work as intended. This occurred at a time, however, of substantial
growth in environmental, health, and safety regulation at the federal level. Creating a formal process of
regulatory review and of ex post review of existing regulations provides a rigorous basis for assessing
individual rules on their merits, as opposed to making regulatory decisions on ideological deregulatory
or proregulatory grounds.
The Carter executive order did not establish a benefit-cost standard for evaluating regulations.
Thus, the principles for retrospective review, such as the assessment of the burdens, lack potentially
important context. A rule that imposes $100 million of burdens, but $10 billion of monetized benefits,
may appear to any regulator as a fantastic success story, while a rule that imposes $10 million of
burdens to deliver $1 million of monetized benefits may be ripe for revision or rescission. The other
prime challenge in implementing review of existing regulations under this executive order was the
absence of standards for conducting ex ante analyses and requiring data collection to inform ex post
analysis. This simply reflects the fact that this executive order was the first to create a systematic
requirement for agencies to identify significant rules (without a specified standard in the executive
order) and undertake regulatory analysis.

28

The Carter Executive Order established an important precedent that was employed in the 1980
Regulatory Flexibility Act. Section 610 of this law requires periodic review of rules to determine if
existing regulation should be amended or rescinded to “minimize any significant economic impact of the
rules upon a substantial number of small entities.” The act employed virtually identical criteria as the
executive order for reviewing rules. The law also requires regulatory agencies to issue a plan for periodic
review that ensures that all economically significant rules are reviewed within ten years of their
promulgation.
The impact of retrospective review under the Regulatory Flexibility Act is, at best, mixed.
Regulatory agencies have employed various interpretations of the Act’s requirements (Copeland 2004).
For example, the Small Business Administration (2008) notes that the Environmental Protection Agency
and the Occupational Safety and Health Administration only review rules that were estimated, ex ante,
to have an economically significant impact on small entities. These agencies exclude rules that could
have a significant economic impact, which could only be ascertained by a review. As a result, the
effective review rate is low, which undermines the potential effectiveness of this requirement (See
2005). In 2008, the Small Business Administration (2008) published a “best practices” for Federal
agencies to promote more and higher quality Regulatory Flexibility Act retrospective reviews.
In 1981, President Reagan issued Executive Order 12291, “Federal Regulation,” which is
generally considered as the foundation for the current system of regulatory review and coordination. 10
This executive order imposed five requirements on regulatory agencies in their development of new
regulations and review of existing regulations:
•

“administrative decisions shall be based on adequate information concerning the need for and
consequences of proposed government action;

10

President Clinton’s Executive Order 12866, discussed below, makes a number of important departures from
Executive Order 12291, but maintains a focus on regulatory impact analysis of rules with an annual effect on the
economy of at least $100 million, continues the role of the Office of Management and Budget in coordinating
review, and imposes a softer version of the benefit-cost standard.

29

•

regulatory action shall not be undertaken unless the potential benefits to society for the
regulation outweigh the potential costs to society;

•

regulatory objectives shall be chosen to maximize net benefits to society;

•

among alternative approaches to any given regulatory objective, the alternative involving the
least net cost to society shall be chosen; and

•

agencies shall set regulatory priorities with the aim of maximizing the aggregate net benefits to
society, taking into account the condition of the particular industries affected by regulations, the
condition of the national economy, and other regulatory actions contemplated for the future”
(section 2).
New regulatory actions that are expected to impose an annual impact of at least $100 million on

the U.S. economy triggered heightened levels of regulatory impact analysis and interagency regulatory
review. The executive order required agencies to publish twice annually a regulatory agenda that
includes a list of existing rules undergoing review by the regulatory agency. The order also calls on the
Office of Management and Budget and the Presidential Task Force on Regulatory Relief (led by Vice
President Bush) to identify existing rules that duplicate or conflict with other rules as well as those
existing rules that are “inconsistent… with the purposes of [the] order” (section 6) and to work through
the interagency process to eliminate the duplication or conflict.
Executive Order 12291 also tasked the Office of Management and Budget and the Presidential
Task Force on Regulatory Relief with developing procedures for estimating benefits and costs with the
intent of constructing a regulatory budget. As Viscusi (1994) notes, the idea of a regulatory budget had
some currency in the 1970s and 1980s, though it also had its critics (Viscusi 1983 provides a critique of
this approach to regulatory policy). 11 Despite this provision in the executive order, the Reagan
Administration did not implement a regulatory budget, and this likely reflects both the technical and
11

This idea still draws interest today, as discussed below in the context of Senator Warner’s support for
“regulatory PAYGO.”

30

coordination challenges within an agency as well as the political pushback the White House already
faced with the strict benefit-cost standard (Viscusi 1994). 12
In 1985, President Reagan issued Executive Order 12498, “Regulatory Planning Process.” This
order built on Executive Order 12291 by requiring agencies to submit annual draft regulatory programs,
which the Office of Management and Budget compiled into an Administration-wide annual regulatory
program. The executive order called on each agency to identify the specific, significant regulatory
actions that would either rescind or revise existing regulations.
The George H.W. Bush Administration employed the two Reagan executive orders as its
framework for regulatory policy development and evaluation. In 1992, President Bush transmitted the
Memorandum on Reducing the Burden of Government Regulation to various heads of regulatory
agencies, which opens with “[a]s you know, excessive regulation and red tape have imposed an
enormous burden on our economy.” The Memorandum established a 90-day moratorium on new
regulations and required regulatory agencies to assess existing regulations and eliminate those that
impose “any unnecessary regulatory burden.” The Memorandum provided the following standards to
guide the agencies’ review of their existing regulations:
•

“The expected benefits to society of any regulation should clearly outweigh the expected costs it
imposes on society.

•

Regulations should be fashioned to maximize net benefits to society.

•

To the maximum extent possible, regulatory agencies should set performance standards instead
of prescriptive command-and-control requirements, thereby allowing the regulated community
to achieve regulatory goals at the lowest possible cost.

12

The “strict” benefit-cost standard in Executive Order 12291 had an exception that it only applied to the extent
permitted by law. As many scholars have noted over the years, some of the most economically significant
regulations, such as the National Ambient Air Quality Standards promulgated by the Environmental Protection
Agency, are authorized under statutory provisions that preclude a consideration of benefits and costs in their
design (Arrow et al. 2000).

31

•

Regulations should incorporate market mechanisms to the maximum extent possible.

•

Regulations should provide clarity and certainty to the regulated community and should be
designed to avoid needless litigation” (Section 1).
This Memorandum represented a substantial change in the approach to retrospective review.

First, by coupling the review of existing regulations with a moratorium on new regulations, the
Memorandum effectively freed up staff resources to focus on retrospective review. In their survey of
sixteen regulatory agencies that reviewed existing rules under this Memorandum, Eisner et al. (1996)
note that “agencies almost universally state that time and resources are too limited to allow for regular,
systematic reviews” (p. 148). While removing the potential tension between working on proposed rules
and evaluating existing rules, some agencies also noted in this survey that 90 days was insufficient for a
thorough review of significant rules. Second, this Memorandum provided more explicit guidance on how
to revise existing regulations, with an emphasis on performance-based and market-based regulatory
mechanisms. The Memorandum maintained the focus on maximizing net social benefits from Executive
Order 12291 and stressed the need for cost-effective implementation. In some cases, however,
statutory authority precluded both consideration of benefits and costs and implementation through
more novel, market-based approaches. President Bush tasked the Council on Competitiveness to
coordinate the 90-day review. The regulatory moratorium was later extended through the end of the
George H.W. Bush Administration, although a variety of rule-makings unrelated to the look-back
proceeded under exceptions for emergency situations, military and foreign affairs, and judicial deadlines
(Furlong 1995; Copeland 2004; Watts 2012).
In their review of the Bush Administration’s regulatory moratorium and retrospective review,
Eisner et al. (1996) note ten policy rationales for retrospective review of a regulation: change in
Administration policy; change in cost/benefit numbers; changes in technology state-of-the-art,
economic situation, or other factors; implementation/enforcement/litigation problems; complaints,
32

suggestions, and petitions; requests for interpretation; exemption requests; overlapping and duplicative
rules; conflicts and inconsistencies; unnecessary or obsolete rules. As evident below in the discussion of
the Obama Administration retrospective reviews, these rationales are employed by many agencies. They
also note some of the challenges to reviews. For example, regulators may have a vested interest in
existing rules and thus may not have strong incentives for revising them. Moreover, some regulators
may be concerned that revising existing rules may represent an admission of error when originally
promulgating the rule (Bull 2014).
In 1993, President Clinton abolished the Council on Competitiveness, rescinded Executive
Orders 12291 and 12498, and issued Executive Order 12866, “Regulatory Planning and Review.” The
regulatory framework under Executive Order 12866 was similar to that under Executive Order 12291,
although the Clinton Administration employed a less stringent standard that benefits should justify
costs, not necessarily exceed them, and recognized the potential role for non-quantified and/or nonmonetized benefits (Hahn et al. 2003). This executive order called on agencies to prepare an annual
regulatory plan. In addition, regulatory agencies had 90 days to submit to the Office of Management and
Budget a plan for periodic review of existing significant regulations. This review would “determine
whether any such regulations should be modified or eliminated so as to make the agency’s regulatory
program more effective in achieving the regulatory objectives, less burdensome, or in greater alignment
with the President’s priorities and the principles set forth in this Executive order” (section 5). The Vice
President also had the authority under this executive order to identify for review existing regulations or
sets of regulations (perhaps issued by multiple agencies) that may affect specific groups, industries, or
sectors of the economy.
In 1995, the National Performance Review led a substantial review of the Federal regulatory
program. As a part of the “reinvention” of government, the National Performance Review worked with
regulatory agencies to identify outdated, obsolete, and inefficient regulations that could be modified or
33

rescinded. Through this effort, agencies proposed to eliminate 16,000 pages of regulations that would
reduce regulatory burdens by about $28 billion per year (National Performance Review n.d., 1993;
Copeland 2004). A key characteristic of the operation of the National Performance Review was the
creation of various reinvention teams, composed of representatives of various agencies, who worked
outside the normal bureaucratic channels to develop ideas and make recommendations for reform.
During the George W. Bush Administration, the Office of Management and Budget issued
“prompt” letters that suggested ideas for agencies to pursue new regulations. In some cases, these
replaced existing rules. Moreover, the Office of Management and Budget solicited nominations from the
public to identify existing rules that merited reform. In response to the 2001 request for nominations,
the Office of Management and Budget received 71 suggestions for review. After a second call for
nominations in 2002, the Office of Management and Budget received more than 300 suggestions
(Copeland 2004). The regulatory agencies initiated efforts to revise approximately 100 rules under this
public-nomination process (Graham et al. 2005; Office of Management and Budget 2004).

Lessons from Past Retrospective Reviews
One of the common themes across these various Presidential-mandated retrospective reviews is
the focus on reducing burdens. This reflected the widely held view of the regulated communities that
they bore unnecessarily high costs. There was much less emphasis on maximizing net social benefits. As
a result, the approach focused on identifying rules to eliminate or streamline.
Each one of these reviews yielded reforms to the regulatory state. Regulations were rescinded
and burdens were reduced during each period of retrospective review. Outdated rules were
modernized. While regulators indicated that heightened attention by political leaders resulted in their
paying more attention to retrospective review (e.g., see survey in Eisner et al. 1996), it is not clear the
34

extent to which the retrospective review mandated by the White House, as opposed to regular agency
operations under existing statutory authority and the Regulatory Flexibility Act, resulted in the rules’
changes. In all of these cases, it is difficult to construct a counterfactual scenario against which to
compare and assess the experience under each review.
The frequency of reviews mandated by the White House may suggest that the regular agency
practice under existing authorities and the Regulatory Flexibility Act are not sufficient to identify rules
that could be revised or eliminated to reduce regulatory burdens (or increase social welfare). In
addition, the frequency of these reviews may reflect political expedience in response to opponents of
government regulations. The Reagan and Bush II reviews occurred at the start of their administrations
and represented a response to the view that the preceding Democratic administrations had been too
aggressive as regulators. The Bush I review, occurring at the start of an election year, and the Clinton
review, occurring in the first year of the Republican-controlled Congress, illustrate the potential political
need to show effort and success in reducing the costs of regulatory policy on the economy (Furlong
1995; Watts 2012).
These efforts employed a wide array of implementation models. In several cases, the
retrospective review called on agencies to develop procedures and undertake their review (subject to
some White House coordination). In the case of the Clinton Administration, the National Performance
Review model served as an example of an outside team (if not fully independent) working with
regulators to identify rule changes. And in the Bush II administration, the process was a fairly narrow,
Office of Management and Budget initiated review of rules. Independence in the retrospective review
has some important merits, especially in terms of credibility and legitimacy (Lutter 1999; Greenstone
2009). Providing an explicit role for the Office of Management and Budget, which takes a broader
perspective and can more easily identify regulatory overlap, regulatory gaps, and regulatory
accumulation, clearly has merit as well. Given the significant heterogeneity in size, mission, and culture
35

of regulatory agencies, there is value in providing discretion to agencies in shaping, at least to some
extent, their retrospective review programs.

36

Proposals for Reform of Retrospective Review
While the vast majority of retrospective review efforts dating to the Carter Administration have
originated and operated within the executive branch, proposals in recent years would call for legislative
action and provide Congress with opportunities to require the elimination of specific, existing
regulations. This section briefly describes and evaluates several of these proposals before turning to an
examination of the Obama Administration’s retrospective review efforts in the followings section.

Regulatory PAYGO
As noted above, President Reagan’s Executive Order 12291 called for the collection of data
necessary to develop a regulatory budget, but this was not meaningfully implemented before President
Clinton rescinded this executive order in 1993. The basic concept is similar to pay-as-you-go budget
procedures on the fiscal side of government activities. Regulatory pay-as-you-go would establish a
“cost” budget for any given agency’s regulatory program, typically based on an estimate of the costs of
its current suite of regulations. In the process of proposing a new regulation, the regulator would have
to identify an existing regulation with same or greater costs imposed on regulated entities for
elimination. Thus, the development of new regulations imposes a discipline of reviewing and striking
existing regulations to ensure that the net cost burden of that agency’s regulatory program does not
change.
Senator Warner (2010) has expressed support for such an approach. Likewise, recent legislative
proposals have included some version of regulatory PAYGO. The “Searching for and Cutting Regulations
that are Unnecessarily Burdensome Act of 2014” (H.R. 4874, 113th Congress; the “SCRUB Act”) includes a
so-called “CUT-GO” provision. In this bill, an appointed commission would identify existing Federal

37

regulations for elimination, with the objective of reducing the aggregate costs of Federal regulation by
at least 15%. This commission would report this recommended list of rules for elimination to Congress,
and each chamber of Congress would have the opportunity to approve of the recommendations through
a joint resolution process. If these recommendations are approved through a joint resolution, then
agencies shall initiate the regulatory process for striking the listed rules. Absent a joint resolution, the
recommended list of rules still imposes a meaningful constraint on regulators. If an agency decides to
promulgate a new rule, it must offset the cost of the new rule by striking rules with equal or greater
costs from the recommended list.
Regulatory PAYGO suffers a daunting technical challenge. As noted above in Harrington (2006)
and Office of Management and Budget (2005), one of the challenges with understanding the economic
impact of the current Federal regulatory program is the dearth of ex post estimates of benefits and
costs. Generating an aggregate estimate of the costs of a given agency’s suite of regulations – especially
given the variations in the timing of costs (some rules impose large capital investments, which are oneshot investments, while others impose periodic operational costs), potential interactive impacts of
multiple regulations (which could either increase or decrease aggregate costs relative to assessment of
the individual regulations), and even potential interactive impacts of regulations with other agencies – is
very difficult. Moreover, whatever estimate an independent commission would produce would be
subject to quite significant uncertainty, which could be problematic given the precision within which the
estimates would be used in determining whether a new regulation could go forward.
More important, regulatory PAYGO is inconsistent with fundamental principles of regulatory
policy. The government is in the business of regulation to attempt to correct failures in the operation of
markets. A government intervention mitigates the market failure, at least to some extent, if its benefits
exceed its costs, and the intervention should aim to deliver what the markets would produce if they
were not characterized by the market failure. In other words, regulatory interventions should maximize
38

net social benefits. Regulatory PAYGO completely ignores the benefits side of the ledger. Implementing
regulatory PAYGO could make society worse off. Consider an example of two regulations, one existing
and one proposed. Suppose that each regulation has social benefits that exceed social costs. Under the
status quo approach to regulation, the government should implement both the existing and the
proposed regulation. Under regulatory PAYGO, the government would have to eliminate the existing
regulation, with positive net social benefits, if it aims to implement the proposed regulation. This is
contrary to the weak and strong efficiency standards that have guided regulatory review since 1981. 13

Regulatory Review Commissions
The idea of an independent commission to evaluate regulations, if guided by a net social
benefits standard instead of the strict cost standard of regulatory PAYGO, has some potential merit. In
addition to the commission envisioned in the SCRUB ACT, the “Regulatory Improvement Act of 2014”
(H.R. 4646, 113th Congress) would establish a commission that would make recommendations for
striking regulations based on their economic costs. These recommendations would be considered in
their entirety by Congress and if approved by each chamber and signed into law by the President, they
would trigger agency regulatory processes for eliminating the listed rules. The process would effectively
mirror the base realignment and closure process for military facilities after the end of the Cold War.
A fresh set of eyes to evaluate regulations, especially by those who do not have a vested interest
in the outcome like regulators may have during their assessment of their own regulatory programs,
could bring substantial value to retrospective review. Nonetheless, attempting to evaluate the entirety
of agencies’ regulatory programs is a task that would clearly require more time than allocated to the
commissions envisioned in the “Searching for and Cutting Regulations that are Unnecessarily

13

Refer to Viscusi (1983) and Shapiro et al. (2012) for further critiques of regulatory PAYGO.

39

Burdensome Act of 2014” and the “Regulatory Improvement Act of 2014.” Indeed, there are real
questions whether this would be the most effective way forward under the current retrospective review
undertaken by the agencies. If legislation aimed to launch such a commission, it may be better to orient
the commission to (a) identifying a few of the most egregious regulations that fail a benefit-cost test
and/or provide opportunities for reform that would maintain a significant level of benefits with
dramatically lower costs; and (b) identifying procedures for agencies to employ in the planning for and
undertaking of retrospective review.

Creation of Independent Regulatory Review Authorities
The “Strengthening Congressional Oversight of Regulatory actions for Efficiency Act” (S. 1462,
113th Congress) would create a regulatory analysis division within the Congressional Budget Office to
conduct independent prospective analysis of proposed economically significant regulations and analysis
of the costs and benefits of existing economically significant rules that have been in effect for five years.
Greenstone (2014) noted that such independent assessments of existing regulations would improve the
credibility of regulatory evaluations. Likewise, Lutter (1999) notes a proposal by Heather Ross of
Resources for the Future in the late 1990s calling for the creation of a Congressional office to undertake
independent replications of regulatory impact analyses. Such an office could conduct ex ante analyses to
inform the consideration of proposed regulations, as well as ex post analyses to inform retrospective
review.
Greenstone (2009) called for an independent regulatory review board to evaluate existing rules
because “history is not kind to organizations that only engage in self-evaluation” (p. 119). This
independent regulatory review board would be staffed by “well-respected professionals and academics
who have the technical ability to review evaluations critically and do not have a stake in whether a
40

regulation remains on the books” (p. 120). In his proposal, this board of technocrats would have the
authority to repeal ineffective regulations, subject to Presidential and Congressional overrule.
Independent evaluation, as noted above, can deliver significant benefits to the Federal
regulatory program. It creates strong incentives for regulatory agencies to undertake serious, unbiased
work. It provides an alternative perspective that may promote creativity in identifying data and/or
methods for evaluation, as well as in cost-reducing or benefit-enhancing reforms to existing rules. The
challenge, of course, is in identifying the political will in creating new institutions and allocating the
necessary resources. It seems quite unlikely that regulatory agencies or their authorizing committees in
Congress would welcome an independent regulatory review board that would have the authority to
strike regulations issued by those agencies.

41

Obama Administration Retrospective Review

President Obama’s Executive Orders
In January 2011, President Obama issued Executive Order 13563, “Improving Regulation and
Regulatory Review.” This executive order called for, inter alia, retrospective analyses of existing
regulations. The President called on regulatory agencies to “consider how best to promote retrospective
analysis of rules that have become outmoded, ineffective, insufficient, or excessively burdensome, and
to modify, streamline, expand, or repeal them in accordance with what has been learned” (section 6).
Under the executive order, each regulatory agency shall submit a plan for periodic review of existing
significant regulations to the Office of Management and Budget within 120 days. The executive order
also recommends releasing retrospective analyses and supporting data online when possible. In July
2011, President Obama issued Executive Order 13579, “Regulation and Independent Regulatory
Agencies,” which extended the call for plans on retrospective analyses of existing rules to independent
regulatory agencies (with an important modification by using the verb “should” in lieu of “shall” in this
order).
President Obama’s Executive Order 13610, “Identifying and Reducing Regulatory Burdens,”
noted that “agencies shall give priority, consistent with law, to those initiatives that will produce
significant quantifiable monetary savings or significant quantifiable reductions in paperwork burdens
while protecting public health, welfare, safety, and our environment” (section 3). The executive order
also emphasized consideration of cumulative burdens of regulatory programs in retrospective reviews.
Agencies’ shall submit their retrospective review reports to the Office of Management and Budget every
January and July. Finally, Executive Order 13609, “Promoting International Regulatory Cooperation,”
requires agencies to consider reforms of existing regulations that would “address unnecessary

42

differences in regulatory requirements between the United States and its major trading partners”
(section 3).
Soon after President Obama issued Executive Order 13563, the Office of Management and
Budget (2011a) disseminated guidance to the agencies on implementing the executive order. The
guidance made clear that agencies “should set its own priorities” with an expectation that the agency
retrospective review plans would address how agencies: (1) prioritize the selection and review of rules;
(2) use retrospective benefit-cost analysis; (3) solicit public participation; (4) structure the internal
review; and (5) coordinate with other retrospective review processes (e.g., under existing authorities
and the Regulatory Flexibility Act). The guidance requested draft agency retrospective review plans
within 100 days to permit Office of Management and Budget review prior to the publication of the draft
plans. The guidance also noted that agencies should provide an initial list of candidate rules for review in
its initial retrospective review plans. In response to the President issuing Executive Order 13579 in July
2011, the Office of Management and Budget (2011d) provided guidance to independent regulatory
agencies on the development of their retrospective review plans generally consistent with the guidance
provided to executive branch agencies.
By the spring of 2011, agencies began to make available for public comment their draft plans for
retrospective review. Table 2 lists the draft plans, preliminary plans, and associated progress reports for
the agencies focused on in this report. 14 The Office of Management and Budget (2011b) provided
guidance and a suggested timeline for how agencies should solicit input on its draft plans and revise
them with the objective of finalizing plans within 80 days of issuing their draft plans. Table 3 describes
the use of social media and the number of comments received by the executive branch agencies. In an
era in which high-profile rules receive millions of public comments, it is notable that the agency plans in
aggregate received only a few thousand comments.

14

The electronic version of this report includes hyperlinks for each entry in Table 2.

43

Most agencies published their revised plans by the end of the summer and began to evaluate
the initial set of rules. It is important to note that many agencies maintained an open docket, a
webpage, and/or an email address to provide a continuing opportunity for the public to comment on
rules that would benefit from retrospective review. For example, the Department of Energy (2012a,
2012b, 2012c, 2013b) issued a number of requests for information on ways to reduce regulatory burden
through the Federal Register.
The Office of Management and Budget (2011e) focused on the following objectives for
implementing retrospective review:
“When implementing their retrospective review plans, agencies should give high priority
to those reforms that will promote economic growth, innovation, competitiveness,
and/or job creation. These high-priority reforms should include those with the greatest
potential to produce significant quantifiable cost savings and significant quantifiable
reductions in paperwork burdens. Agencies should give special consideration to reforms
that would reduce, simplify, or harmonize regulatory or reporting requirements imposed
on small businesses.”
In addition, this guidance emphasized the importance of the regular reporting on the status of agencies
retrospective review efforts. Office of Management and Budget (2011e) provided a suggested template
for agency retrospective review plan reports. The template identifies the agency, regulatory information
number, title of initiative, brief description, actual/target completion date, anticipated savings in costs
and/or information collection burdens, progress updates and anticipated accomplishments, and
additional notes. Most agencies employed the suggested template in tabular format in their regular
submissions to the White House and postings online. Agencies have submitted regular progress reports
every January and July in 2012, 2013, and 2014.

44

Lessons Learned from Obama Administration Retrospective Review
Many of the actions taken by regulatory agencies under the Obama Executive Orders are
consistent with the basic elements of an effective program of retrospective review elaborated by Eisner
et al. (1996), including: requirement for periodic reviews; senior-level involvement; process for
identifying problems; public participation in identifying problems; base for measuring success; sources
for data on effectiveness; and sources for data on changes in technology, etc. Likewise they reflect the
insights and recommendations made in Government Accountability Office (2007). This section draws
lessons from the Obama Administration retrospective review efforts.

Reducing the Costs of Federal Regulatory Policy
In implementing Executive Orders 13563 and 13579, agencies identified tens of billions of
dollars of cost savings and tens of millions of hours of reduced paperwork and reporting requirements
(Council of Economic Advisers 2012; Sunstein 2013). The Government Accountability Office (2014)
issued a comprehensive assessment of agencies’ retrospective review actions under the Executive
Orders issued by President Obama. It found that 22 executive branch agencies had completed nearly
250 regulatory actions by August 2013, representing more than one-third of the planned retrospective
reviews identified in the agencies’ plans. More than 90 percent of these final actions resulted in
amendments to the Code of Federal Regulations. Recognizing that some rule modifications could deliver
multiple outcomes, the Government Accountability Office reports that more than 100 regulatory actions
improved the effectiveness of regulations, nearly 100 actions reduced the burden of regulations, about
90 actions improved the clarity of regulations, and more than 40 actions responded to statutory
changes. In addition to these efforts by executive branch agencies, some independent agencies have
also pursued efforts to streamline their regulatory programs under retrospective review. For example,

45

the Federal Communications Commission repealed about 190 regulations in the year since President
Obama issued Executive Order 13579 (Council of Economic Advisers 2012).
Regulatory agencies have implemented a number of revisions to existing rules that have
reduced burdens and enhanced the efficacy of the regulatory regime. For example, the Department of
Labor promulgated a final rule in 2012 that would modify the Hazard Communication Standard so that it
would conform to the United Nations Globally Harmonized System of Classification and Labeling of
Chemicals (77 FR 17574; also see Table 4). This effort will align chemical hazard labeling requirements in
the United States with requirements in other countries. Effectively coordinating with international trade
partners can facilitate the export of U.S. manufactured chemicals and lower the costs of compliance
with labeling requirements in the United States. The Department of Labor estimates that this regulation
will deliver cost-savings on the order of $2.5 billion over five years (also see Council of Economic
Advisers 2012).
The 2011 “spilled milk” rule by the Environmental Protection Agency (technically the Spill
Prevention, Control, and Countermeasure Rule, 76 FR 21652) removed requirements on the dairy
industry related to milk containers and piping. This rule, highlighted by President Obama in the 2012
State of the Union Address, is a prime example of how an agency reviewed an existing regulation,
identified regulatory overlap with another regulatory agency (U.S. Department of Agriculture), and
revised the rule to reduce regulatory burden. In this case, the reduced burden on regulated entities
amounted to about $150 million of annual cost-savings to the regulated industry (Environmental
Protection Agency 2011). 15
In 2013, the Department of Transportation proposed a rule to streamline the reporting
obligations of truck drivers. At the proposal stage, the agency estimated about $1.7 billion in annual

15

Coglianese (2012c) expressed significant skepticism over the magnitude of the cost-savings associated with this
rule.

46

time and paperwork burden reductions. The Government Accountability Office (2014) notes that this
rule is expected to be finalized in late 2014.
The Department of Health and Human Services promulgated rules in 2012 that would
streamline reporting requirements and remove excessively burdensome regulatory obligations for
hospitals and health care providers (77 FR 29002 and 77 FR 290034; Government Accountability Office
2014). The Departments estimates that these modifications to existing rules will deliver more than $5
billion in cost savings over five years. In addition, Table 4 presents further examples of agency efforts to
deliver cost-savings through retrospective review exercises.

Culture of Retrospective Review
Sunstein (2012, 2013, 2014) and many agencies in their plans for retrospective review discussed
the need to develop a “culture” of retrospective review (e.g., United States Department of Agriculture
2011; Department of Energy 2011; Department of Labor 2011; Department of Justice 2011; Department
of Transportation 2011). Likewise, academics have raised the need to create such a culture as a way to
change the pattern of periodic, ad hoc retrospective reviews (e.g., Coglianese 2013a). The
institutionalization of retrospective review, especially with the twice annual reporting under Executive
Order 13610, may help promote that culture. Regular reporting, however, risks becoming a paperwork
exercise and does not create a strong culture for review if there is not additional support for the practice
of review. This support includes guidance on the conduct of such reviews as well as resources to make it
happen.
Retrospective review risks becoming another item on the regulatory analysis checklist without
adding much value to the design and implementation of regulatory policy (see Shapiro [2011] for a
critique of non-benefit-cost analysis regulatory analysis requirements). Put another way, developing a
“culture of regulatory review” may do less to serve regulatory policy than if retrospective review
47

becomes integrated in the existing culture of regulatory development. This may be a challenge, given
the view held by some stakeholders and some regulators that the array of procedures a regulator must
undertake in proposing and finalizing a rule reflect an anti-regulatory bias (Shapiro 2007). Thus, agencies
may not embrace a new regulatory procedure and allow it to become a part of its regulatory culture.
To provide a sense of the extent to which retrospective review has become integrated into the
culture of rule-writing and rule-development, I reviewed a small sample of rules identified by the
agencies as candidates for retrospective review. In particular, I evaluated the first five rules listed in the
initial 2012 progress reports published by the Department of Agriculture, Department of Energy,
Department of Health and Human Services, Department of Homeland Security, Department of Justice,
Department of Labor, Department of Transportation, and Environmental Protection Agency (see Table
5). Since the Department of Justice identified only two rules in its initial progress report, this yields a
sample of 37 regulatory actions identified for retrospective review. As of September 30, 2014, these
agencies had issued final rules on 25 of the 37 identified regulatory actions. 16 The Office of Management
and Budget classified 40 percent of these final rules as “major” under the Congressional Review Act.
While these 25 rules applied to actions identified in agency reports on their progress implementing
retrospective review, only 14 of the 25 explicitly referenced retrospective review in the rule-making.
This suggests that some of the rules promulgated under the retrospective review process may have
been already in progress, perhaps under existing statutory review authorities. It also suggests a
potential disconnect between agency staff responsible for coordinating retrospective review and those
responsible for writing new rules.
Economically significant regulations may be especially good candidates for retrospective review,
since finding ways to improve the efficacy or reduce the burden of large rules may deliver quite

16

Appendix Table 1 lists each of these 25 rules, including promulgating agencies, RINs, regulation title, proposed
and final rule dates, and whether a given rule is classified as major under the Congressional Review Act and
whether it references retrospective review under Executive Order 13563.

48

substantial societal benefits. To assess the impacts that the retrospective review program has had on
these economically important rules, I evaluated all major rules listed in the 2013 and 2014 annual
reports to Congress on the benefits and costs of Federal regulations (Office of Management and Budget
2013a, 2014). Tables 6 and 7 present the summaries of the results for executive branch agencies’ nontransfer rules for 2014 and 2013, respectively. 17 In 2014, executive branch agencies issued 24 major
rules, only two of which were identified as the products of retrospective review under Executive Order
13563. Less than one-third of the rules were issued with monetized benefits and costs, and not one
regulation included a plan for retrospective review of the rule in the future. Given the dearth of
estimates of benefits – 15 of the rules were issued without monetized benefits – integrating future
retrospective review in the implementation of the rule could address the apparent information deficit
about the societal benefits of these government interventions. The results for 2013 reveal a similar
story: only three of 25 major rules were the result of retrospective review; 15 of the 25 rules included
monetized benefits and costs; and not one regulation included a plan for future retrospective review of
the rule.
Tables 8 and 9 present a similar analysis for the transfer regulations promulgated by executive
branch agencies in 2014 and 2013, respectively. 18 In these two years, the Federal government
promulgated 46 major transfer rules and estimated the monetized transfers in all but two rules. Only
three of these 46 rules were identified as the result of retrospective review under Executive Order
13563, and none of the rules include a plan for future retrospective review of the rule.
Table 10 and 11 present a similar analysis for regulations promulgated by independent
regulatory agencies in 2014 and 2013, respectively. 19 In these two years, the independent regulatory
agencies issued 39 major rules, none of which monetized the benefits and only eight monetized the

17

Appendix Tables 2 and 3 present the details on each rule underlying Tables 6 and 7.
Appendix Tables 4 and 5 present the details on each rule underlying Tables 8 and 9.
19
Appendix Tables 6 and 7 present the details on each rule underlying Tables 10 and 11.
18

49

costs of the regulatory action. None of the rules were identified as the result of retrospective review
under Executive Order 13579 and none of the rules included a plan for future retrospective review of
the rule. The absence of monetized benefits and/or costs for most major rules issued by independent
regulatory agencies highlights opportunities for integrating retrospective review in the design and
implementation of a rule to ensure that such information is available for potential future modifications
of these rules.
The initial phase of retrospective review may have had a modest impact on major rules because
these larger, more complicated rules often have longer development timelines. Nonetheless, it appears
that more can be done to build the culture of retrospective review. This could be developed through the
process of writing new rules, such as by incorporating plans for future retrospective review in the design
and implementation of rules (see more on this below).
The approach to improving the evidentiary basis for evaluating the performance of the Federal
regulatory program could be integrated into broader efforts to improve the rigor and enhance the role
of program evaluation in the Federal government (Office of Management and Budget 2009; Council of
Economic Advisers 2014). A number of departments and agencies have identified the importance of
evaluating performance in facilitating their attainment of their strategic objectives. For example, the
Department of Homeland Security (2012) in its strategic plan notes that it will “expand program analysis
and evaluation during and after program execution” (p. 24). The Department of Labor (2014) in its
strategic plan emphasizes that its “research and evaluation agenda is designed to assure that the
Department’s programs and initiatives achieve their intended goals, have positive impacts, and support
the Secretary’s vision of promoting and protecting opportunity” (p. 88). The Environmental Protection
Agency (2014b) in its strategic plan notes that “program evaluation results may affirm existing strategies
or identify opportunities for improvement, or may lead to changes in policy, resource decisions, or
program implementation” (p. 42). Retrospective review of regulations could be another example of this
50

effort to evaluate government performance in order to inform ways to improve government
performance. The Government Accountability Office (2014) notes that agencies could do a better job
connecting their efforts under retrospective review with their priority goals.

Time-frame for Retrospective Review
The short time-frame under the Obama Administration executive orders – less than three
months to develop plans and reporting every six months – does not necessarily square well with existing
retrospective review requirements. The Environmental Protection Agency (2011) reviews and updates
regulations on ambient air quality for major pollutants on a five-year cycle. The Department of
Transportation (2011) has a specified schedule for reviewing all rules over a ten-year period pursuant to
the Regulatory Flexibility Act. The U.S. Department of Agriculture (2011) reviews regulations pursuant to
the regular legislative cycle associated with farm bill reauthorizations. The Department of Energy (2011)
reviews appliance efficiency standards on a six-year cycle. In contrast, the Department of Health and
Human Services (2011) reviews Medicare payment rules annually consistent with the appropriations
process. In some cases, the requirement for a draft plan, a revised plan, and regular reporting of an
agency’s retrospective review effort crowded out resources and personnel dedicated to pre-existing
retrospective review efforts. Such short time-frames also create incentives to seek out the easy to fix
and the already-in-the-pipeline rulemakings to highlight as winners, as opposed to the potentially more
complicated but also larger economic impact rules. For example, many agencies highlighted changes in
reporting requirements as a large fraction of initial reviews (Department of Health and Human Services
2012c, 2013a; United States Department of Agriculture 2013b; Environmental Protection Agency 2013a;
Department of Energy 2012b; Government Accountability Office 2014). In other cases, rules in the
pipeline – such as changes in appliance efficiency standards at the Department of Energy (2012a, 2012b,
2012c, 2013a, 2013b) – are identified as revised rules under the executive orders.
51

Lutter (2013) evaluates and compares retrospective review under the Obama Administration
executive orders, and finds much higher quality retrospective reviews at the National Highway
Transportation Safety Administration than at the Environmental Protection Agency. Indeed, he claims
that many of what the Environmental Protection Agency identifies as retrospective reviews are, in
practice, business as usual. It is important to note, however, that much of business as usual at the
Environmental Protection Agency is the periodic updating of regulations under its various authorities,
and by its nature such updating will involve some consideration of past experience, efficacy, and
potentially economic impacts of existing rules. Moreover, the existing data collection by the National
Highway Transportation Safety Administration facilitates timely ex post review of impact and ex post
analysis of benefits and costs, which highlights the need to collect data that adds value to analysis in the
implementation of rules.

Retrospective Triage: Review and Analysis
The vast majority of status updates on agencies’ retrospective review programs do not include
evidence of formal retrospective analysis, such as ex post estimates of benefits, costs, or efficacy. For
many rules identified in plans and review updates, such an analysis would exceed in quality, rigor, and
necessary resources what may have been undertaken at the time the rules were proposed. For example,
rules that do not trigger the economically significant threshold under Executive Order 12866 typically
receive much less analysis – and reasonably so since the returns to analysis are modest for economically
small rules – than those that trigger this classification. Most of the analyses, such as estimated cost
savings from removing regulatory burdens, in agency reviews focus on what can be achieved through
reducing paperwork and reporting obligations, or transforming some of these obligations to electronic
reporting. If a rule did not merit rigorous ex ante analysis – because the estimated economic impacts
were modest – then it may not merit rigorous ex post analysis, unless the regulator has some
52

information – from the public, stakeholders, third party analysis, academic research, etc. – that shows
that the economic impacts substantially exceeded what was anticipated.
Streamlining the way the government collects information on the actions of regulated firms is
fundamentally different than an assessment of whether an economically important rule is delivering on
societal objectives identified in authorizing legislation and doing so in a cost-effective and/or efficient
manner. Thus, retrospective review should likewise discern these activities. Each is important and each
results in a more efficient regulatory program. A base level of ex post assessment to determine
opportunities for improving the efficiency of the implementation of existing regulations should be
undertaken, and a more rigorous ex post analysis should be undertaken for those rules that deliver quite
substantial economic benefits and/or costs.
It is also important to recognize that given resource constraints, agencies do not have the time
or personnel to undertake detailed analysis of every rule. Indeed, requiring an examination, even a
cursory one, of an agency’s entire regulatory program may involve significant opportunity costs. As a
result, an effective system of triage in retrospective review could orient scarce resources to where they
could deliver the greatest improvement in social welfare. For example, a standard checklist based on
criteria for identifying regulations for review could provide guidance to the extent and nature of the
retrospective review for a given regulation. For illustrative purposes, consider the following:
•

Has the agency received any petitions from the public for review?

•

Was the rule considered economically significant when finalized?

•

Is there any evidence that the rule imposes economically significant impacts?

•

Does the rule duplicate efforts by other regulatory agencies?

•

Has the legislative authority for the rule changed since it was promulgated?

•

Does the rule employ any outdated monitoring, record-keeping, or reporting requirements (e.g.,
paper instead of electronic reporting)?
53

If the answers to these questions is “no,” then the rule may not require any further review. If the answer
is “yes,” then further review could be undertaken. If only the last question applies, then a quick review
and proposal for regulatory revision could be implemented, and then the rule would be subject to no
further review. If the rule has substantial economic impacts, then it may merit detailed retrospective
analysis. An agency could identify a small number (e.g., two or three) rules that exceed a specified
economic threshold (economically significant, or perhaps even a larger quantitative threshold) for
detailed ex post analysis of efficacy, benefits, and costs.

What Does One Size Does Not Fit All Mean? The Need for Retrospective Review Guidance
The heterogeneity across regulatory agencies – in terms of the types of market failures and
social problems addressed, number of rules issued, availability of instruments for implementation,
economic magnitudes of interventions, and methods of analysis used in evaluating proposals – suggests
that a “one size fits all” approach to retrospective review would not work well. Indeed, this is reflected
in the discretion left to the regulatory agencies under the Obama executive orders in designing their
plans.
While one size may not fit all, a common guidance document issued by the Office of
Management and Budget could promote best practices and better coherence in the retrospective
review of regulations. If retrospective review is considered an important element in the evaluation of
the Federal regulatory program, much like ex ante review of proposed regulations, then it could benefit
from guidance on par with the Circular A-4 guidance for benefit-cost analysis of prospective rules.
Coglianese (2013a, 2013b) has called for such guidelines on ex post retrospective analysis of rules to
ensure that “anecdotal, expert-based assessments” are not used as a substitute for rigorous analysis of
the causal impact of regulations.

54

Such guidance could address several aspects of the retrospective review process. First, the
guidance could provide general criteria for identifying and prioritizing regulations for review. Some
agencies developed an explicit set of criteria for identifying rules for retrospective review, while other
agencies appeared to use less formal means of doing so (such as the result of internal consultations with
staff and outreach to interested stakeholders). For example, the Department of Agriculture (2011)
employed these criteria:
•

Urgency for improving customer service by means of simplification, streamlining, or improved
quality for information collection procedures;

•

Comments from stakeholders;

•

Resource capacity and potential approval process timelines; and

•

Likelihood of statutory change.

The Department of Justice (2011) established a three-part process. First, candidate rules for review:
•

Could result in greater net benefits to the public if modified; or

•

Could be replaced by other, less burdensome regulatory alternative without compromising
regulatory objectives.

Based on this initial screen, the Department of Justice employs criteria similar to those described above
in the context of the Carter Executive Order and the Regulatory Flexibility Act. Upon selecting a set of
rules, the Department then prioritizes those that impose high costs or burdens on the public or affect a
large number of entities and/or disproportionately impacts small business. At other agencies, it appears
that public comment and internal identification of rules served as the primary means for selecting rules
for review (Department of Energy 2011; Department of Labor 2011).
The Institute for Policy Integrity (2011a-2011f) at the New York University Law School published
comments on the draft agency regulatory plans. In several cases, the Institute for Policy Integrity
criticized agencies for failing to provide any criteria for selecting regulations (Institute for Policy Integrity
55

2011b, 2011d, 2011e). In other cases, the Institute for Policy Integrity (2011a, 2011f) argued that criteria
should guide the selection of rules for review for which relevant circumstances associated with the rule
have changed, new data on benefits and/or costs are available, and when review could result in actions
that “pose the greatest opportunity to increase net benefits” (Institute for Policy Integrity 2011f).
Second, the guidance could present best practices on the conduct of an ex post benefit-cost
analysis, cost-effectiveness analysis, and efficacy analysis. Coglianese (2012a, 2012b) notes that
estimating a set of indicators – on the impact, cost-effectiveness, and net benefits of a rule – could serve
as the basis for evaluating a rule ex post. Ex post reviews could look beyond these measures of the
outcome of the rule to cover as well the regulatory administration and behavioral compliance with the
rule (Coglianese 2013d). For example, the guidance could address methods and presentation of analysis.
In terms of presentation, the cover page for the summary of the retrospective analysis could identify
specific items which must be addressed:
•

Identify the objective of the regulation;

•

Quantify the impact (i.e., the efficacy) of the regulation in attaining the objective;

•

Present estimates of the cost-effectiveness of the implementation, and identify costeffectiveness of feasible alternatives that could be proposed as a revision to the existing
rule;

•

Present estimates of the benefits and costs of the existing rule, and identify benefits and
costs of feasible alternatives.

In terms of methods, the guidance could inform the design of future regulations to ensure that
they produce data to permit causal inference of the impacts of the rules (more on this below). Finally,
the guidance could identify the key elements of a retrospective review that could inform subsequent
action by the regulator. This could include: ex post benefits and costs, a measure of cost-effectiveness, a

56

measure of efficacy (i.e. success in delivering on the statutory objective), rate of regulatory compliance,
and identification of potential alternative ways forward under regulatory revision.

Reducing Regulatory Duplication and Promoting Multi-Agency Coordination
Reducing regulatory duplication has been an objective of retrospective reviews dating back to
the 1978 Carter Executive Order and the 1980 Regulatory Flexibility Act. This is all the more important
today, as agencies deal with various overlapping jurisdictions, whether in the financial regulation space
(various independent financial regulators), food safety (Food and Drug Administration and Department
of Agriculture), endangered species management (Environmental Protection Agency, Department of
Agriculture, Department of Commerce, Department of the Interior, and others), etc. And yet, the
approach to addressing such duplication has typically been to leave the issues to be resolved by the
agencies themselves. In some cases, there has been prompting by the Office of Management and
Budget, but there have only been ad hoc and issue-specific efforts to address potential regulatory
duplication.

Cumulative Burden of Federal Regulations
In 2012, the Office of Management and Budget (2012) issued guidance focused exclusively on
the issue of the cumulative effects of regulations. This guidance addressed how agencies could use
public engagement to identify cumulative burdens of the Federal regulatory system. While a number of
agencies identified the issue of cumulative burdens in their retrospective review plans (e.g., Department
of Health and Human Services 2011, Environmental Protection Agency 2011, Nuclear Regulatory
Commission 2014) and agencies solicited information from the public on cumulative burdens (e.g.,
Department of Energy requests for information through the Federal Register: 76 FR 6123; 76 FR 75798;
77 FR 28518; 77 FR 47328), this issue received very little attention in the regular progress reports. In a
57

word search of all progress reports listed in Table 2, the only reference to the “cumulative” impacts of
regulation is in a response to comments in the Environmental Protection Agency’s (2014) January 2014
progress report. There are cases in which agencies addressed cumulative impacts of redundant and/or
overlapping regulations without expressly using the term cumulative – such as the Environmental
Protection Agency’s revision of the “spilled milk” rule in light of the Department of Agriculture’s
regulatory oversight.
The related term “redundant” appears more frequently in the progress reports. For example,
the Department of Homeland Security (2011, 2014) discuss public requests to “eliminate redundant
regulations” by integrating data collection requirements related to immigration and customs. The
Department of Transportation (2013) notes that the Federal Motor Carrier Safety Administration has
proposed to eliminate redundant inspection, repair, and maintenance requirements. The Environmental
Protection Agency (2012c) indicates that it would revise regulations under its transportation fuels
program to address redundant reporting requirements. It’s important to note, however, that a set of
rules, potentially issued by a number of regulators, could impose substantial cumulative impacts on
affected entities without necessarily being redundant.
The complete absence of discussion of cumulative impacts in identified regulatory actions in the
semi-annual progress reports suggests that this issue does not receive substantial consideration by
agencies. This reflects, in part, the standard approach to regulatory review – whether a rule is in the
development stage at the agency, in its consideration in OMB coordinated interagency review, in its
prospective analyses, and in this retrospective analysis effort – to focus one rule at a time. Indeed, the
template for semi-annual reporting may reinforce this rule-by-rule approach with its tabular format: a
row is often associated with a regulatory information number (RIN), which is typically assigned to a
specific rule-making process. Other than reducing individual rule burdens, agencies did not meaningfully
address cumulative burden of the Federal regulatory program.
58

International Regulatory Coordination
Improving multi-agency coordination would help address these issues of duplication and also
better identify the cumulative extent of regulatory burdens borne by regulated entities. This can also be
important as the United States works to better coordinate regulatory policy with our major trading
partners. Each country is different in how it allocates regulatory responsibility to various agencies within
its government, and thus regulatory coordination and coherence on any specific set of regulatory issues
will likely involve multiple regulatory agencies in each country. With an increasing number of countries
undertaking some form of retrospective review of regulations (Organisation for Economic Co-operation
and Development 2009), there may also be opportunities for U.S. government agencies to coordinate
with overseas counterparts on retrospective review and hence potentially learn from other countries’
regulatory agencies. For example, the European Commission is implementing the Regulatory Fitness and
Performance Program, which “aims to cut red tape, remove regulatory burdens, simplify and improve
the design and quality of legislation so that the policy objectives are achieved and the benefits of EU
legislation are enjoyed at lowest cost and with a minimum of administrative burden” (European
Commission 2014, p. 2). Likewise, New Zealand has recently begun implementing an extensive
regulatory look back and review program (New Zealand Treasury 2013). These retrospective review
efforts in other nations may provide additional insights for the implementation of retrospective review
in the United States.

Informing Statutory Reform
Morrall III and Broughel (2014) note that retrospective reviews can help highlight the
inefficiencies in existing statutory authorities even if they cannot, due to statutory limitations, result in
the rescission of the rule. Moreover, creative retrospective reviews can focus on how alternative policy
59

instruments – including those beyond current statutory authority – may inform authorizers in Congress
and help shape welfare-improving legislative reforms in the future.

The Role of Politics
It is difficult to look back at the various Presidential-mandated retrospective reviews and not
draw the conclusion that they were politically motivated. Political attention can be quite important by
providing direction, resources, and impetus for action. Indeed, a number of agencies assigned
responsibility for implementation of retrospective review to senior political appointees, including
several deputy secretaries (e.g., Department of Agriculture 2011) and to their general counsels. Having
said that, retrospective review, like prospective review, is fairly bureaucratic in nature, and politicization
risks undermining the quality of the review, especially if political leaders (perhaps reflecting the views of
some of their stakeholders) hold strong prior assumptions about the outcome of the reviews. In fact, the
implicit prior assumption that there are excessive regulatory burdens colors many of the past
retrospective review initiatives.
As a result, clear guidelines on the conduct of retrospective reviews can mitigate some of the
potential downside risks of the role of politics. Of course, one cannot divorce politics from regulatory
policy, and indeed political support will be important for long-term success and institutionalization of
retrospective review. Engaging political leaders within regulatory agencies can result in energy as well as
the allocation of resources to deliver results.

Plan for Retrospective Analysis
In several of its guidance memoranda, the Office of Management and Budget noted the
importance of promoting the culture of retrospective review through the design of future regulations
“in ways that facilitate evaluation of their consequences and thus promote retrospective analyses”
60

(2011b, 2011c). Yet, as the review of the academic literature on the costs, benefits, and impacts of
Federal regulations indicates, some rules are difficult to evaluate through rigorous statistical methods.
This may reflect the absence of necessary data to undertake a feasible analysis or an implementation
that does not naturally lend itself to causal identification. Planning for ex post analysis of a rule could
ensure both the availability of such data and an implementation scheme that may permit causal
inference on the impact of the rule. A number of agencies discussed their interest in considering ex post
review in the design of their future regulations. The Department of Homeland Security indicated that it
would “build in retrospective review at the earliest stages of regulatory development” (Department of
Homeland Security 2011; Coglianese 2011).The Departments of Labor, the Interior, and Treasury
indicated an interest in experimental designs to facilitate rigorous statistical evaluation of their
regulatory actions (Department of Labor 2011; Coglianese 2011; Sunstein 2011). Such an analysis could
help address key questions the public may have, such as was the rule successful (Coglianese 2013a ,
2013b, 2013c). Additional empirical research – either conducted by regulatory agencies, by interested
stakeholders, or academics – could promote greater regulatory coherence and efficiency (Coglianese
2002).
Recently, the National Center for Environmental Economics (2012) at the Environmental
Protection Agency undertook a retrospective analysis of the costs of five economically significant
regulations promulgated by various program offices in the 1990s and 2000s. The researchers took a case
study approach in attempting to assess ex post costs, and they quickly found that publicly available data
would be insufficient for four of the case studies. In these cases, the National Center for Environmental
Economics consulted with industry compliance experts to acquire information about costs. This
illustrates the value in structuring the implementation of new rules such that they produce such data for
ex post analysis by the regulator.

61

The National Marine Fisheries Service promulgated a 2013 rule that covers the speed of vessels
that could collide with North Atlantic right whales (78 FR 73726). This rule removed a sunset provision
and established that the agency would periodically review the benefits and costs of the rule, and no
later than five years after the publication of the final rule. While the rule did not describe in detail how
the review would be undertaken, it does establish the norm for periodic review of performance and
consideration of net social benefits.
Incorporating the design of ex post review into ex ante planning of regulations may also help
address the tension between working on new regulations and looking back at old regulations. In one
sense, retrospective review appears to be another task imposed on regulators by the White House
without a commensurate increase in resources. Political leaders within a regulated agency may have an
agenda focused on promulgating new regulations. Staff at agencies may be reluctant to vigorously
evaluate existing regulations out of concern that it could lead to criticism of some of their past work.
Integrating ex post analysis into the design of a new rule can make future ex post review more efficient
(thus requiring fewer staff resources) and break down the dichotomy and tension between looking back
and looking forward. In effect, it would make looking back part of improving the quality of looking
forward. The Council of Economic Advisers (2014), drawing on extensive private sector experimentation
and recent public sector program evaluations, notes that building evaluation into the design of a
program – and thus track performance on an ongoing basis – can result in lower costs.

The Challenge of the Counterfactual
In evaluating the efficacy, benefits, and costs of any individual regulation, an analyst must make
a determination about the counterfactual, i.e., what would have happened in the absence of the
regulation. In ex ante analysis, this requires constructing an alternative future scenario, or baseline,
from which to assess the impacts of the proposed regulation. In ex post analysis, this requires
62

constructing an alternative historic scenario for comparison with the implemented regulation. The
choice of counterfactual can be quite challenging and subject to criticism.
This challenge holds for the evaluation of an Administration-wide program of retrospective
review. Unlike a randomized experiment, there is not a set of regulatory agencies randomly assigned to
undertake retrospective review (the “treatment” group) and a set of regulatory agencies randomly
assigned not to undertake such review (the “control” group). All agencies participate in retrospective
review, and executive branch agencies have generally complied with the regular reporting requirements
under Executive Orders 13563 and 13610 even as they tailor their implementation of retrospective
review to their own circumstances. Moreover, agencies already conducted various kinds of retrospective
review – under the Regulatory Flexibility act, under Executive Order 12866, under regular legislative
reauthorization processes (e.g., the Farm Bill, the Transportation Bill, etc.), and under specific statutory
authorities (e.g., the five-year cycle for Environmental Protection Agency review of the National
Ambient Air Quality Standards, the six-year cycle for Department of Energy minimum efficiency
standards for appliances, etc.). Thus, it is difficult to ascertain the incremental effect of the review called
for under the Obama Administration executive orders. Regardless of the policy driver, over the past
three years agencies have modified, streamlined, and rescinded existing rules that have delivered cost
savings in the tens of billions of dollars.

63

Recommendations
Retrospective review can inform regulators, stakeholders, and the general public on the efficacy,
benefits, and costs of Federal regulatory policy. Such reviews of existing regulations can help identify
what works and focus efforts to improve the design and implementation of regulatory policy in those
areas that are not effectively delivering on societal objectives. By enhancing the transparency of
government regulations, retrospective review can make regulatory policy more accessible to the public.
In light of the benefits that retrospective review can deliver to regulatory policy, these
recommendations aim to improve and institutionalize the practice of retrospective review of existing
regulations.

Retrospective Review Guidelines
The Office of Management and Budget should work with regulatory agencies to establish
guidelines for the conduct of retrospective review. Just as Circular A-4 has promoted the culture of
prospective review and institutionalized a professional and rigorous approach to evaluating ex ante the
impacts of proposed regulations, new guidance for how agencies evaluate their existing rules would
help institutionalize retrospective review.
The guidance should inform agencies in designing and publicizing a process for prioritizing
certain rules for retrospective analysis. Agency processes should be transparent and enable the public to
understand why the agency prioritized certain rules for review in light of the articulated selection
criteria. The following factors can help identify candidates for retrospective review that could inform
regulatory revision: likelihood of improving attainment of statutory objective; likelihood of increasing
net social benefits and the magnitude of those benefits; uncertainty about the accuracy of initial cost

64

and benefit estimates; changes in underlying economic conditions, technological advances, evolving
social norms, and/or changes in public risk tolerance; cumulative regulatory burden created by the rule
(in conjunction with other, related regulations); changes in statutory authority; internal administrative
burden associated with the regulation; comments, petitions, complaints, or suggestions received from
stakeholders and the general public; opportunities for closing differences between U.S. regulatory
approaches and those of key international trading partners.
While agencies will likely focus their retrospective analysis resources primarily on regulations
that satisfy the criteria list above, they should also take advantage of simple opportunities to improve
regulations when the changes are relatively minor, such as reducing paperwork and reporting burdens.
Agencies’ most economically significant rules could be subject to further guidelines on the
conduct of retrospective analysis. Such analyses could focus on ex post estimates of benefits, costs, costeffectiveness, attainment of statutory objective, and regulatory compliance. This would include
guidance on how to plan for ex post analysis in the design and implementation of new regulations (see
next recommendation). To strengthen the incentives for timely, high-quality ex post analysis, the
guidance could call for integrating the design of the ex post analysis in the text of the regulation. The
guidance could explore other incentives for ex post analysis, such as sunset provisions in rules that
would be triggered absent a positive outcome from an ex post analysis. Finally, the guidance could
provide a template for data collection protocols specific to ex post analysis.
This guidance should provide opportunities for agency discretion, just as Circular A-4 does, so
that agencies may tailor the details of their retrospective review and analysis program to the unique
characteristics of their regulatory program. In doing so, agencies and the Office of Management and
Budget should strive to integrate retrospective review with existing mandates for review under the
Regulatory Flexibility Act and agencies’ existing statutory authorities.

65

Integrating Retrospective Review into New Regulations
When formulating new regulations, agencies should present in the rule’s preamble a framework
for reassessing the regulation at a later date. The rigor of the analysis should be tailored to the rule. The
framework should include the following. Agencies should describe the methods they will employ to
evaluate the efficacy of and the impacts caused by the regulation, using data-driven experimental and
quasi-experimental designs, where appropriate. Agencies should include a clear statement of the rule’s
intended regulatory results with some objectively measureable outcomes and a plan for gathering the
data needed to measure the desired outcomes. Objectives may include measures of efficacy, benefits,
costs, and cost-effectiveness. Agencies should identify key assumptions underlying any regulatory
impact analysis performed on the regulation. This should include a description of the level of uncertainty
associated with projected regulatory benefits and costs. Agencies should establish a target time frame
within which they plan to reassess the regulation.
Agencies should consider designing their regulations in ways that allow for experimentation,
innovation, competition, and experiential learning. Agencies might allow states and localities greater
flexibility to tailor regulatory programs to their specific needs and circumstances to serve as models for
alternative regulatory approaches. Many of the statutes that authorize Federal regulations are based on
shared responsibility among different levels of government and are thus amenable to such flexibility.
In developing their frameworks, regulatory agencies could draw from experts in statistical
offices as well as policy and program evaluation shops from around the government to develop research
design protocols for those agencies with the most economically significant rules. To promote best
practices across government and facilitate cross-agency learning, a given research design team should
include representatives from an agency’s program office and its statistics or program and policy offices
as well as representatives from experts in other agencies. In particular, these research design teams

66

could draw from staff with expertise in evaluation of government programs – such as from the
Departments of Labor and Health and Human Services – to share their insights from program evaluation
for application in regulatory evaluation.
The research design teams would have the task of operationalizing the guidance for ex post
analysis, and tailoring it to each agency. They should identify one or a small set of upcoming new rules
to work on within each agency, to serve as proof of concept and demonstrate opportunities for
replication in subsequent rule-makings. The teams would bring expertise and independence to the task,
but by also incorporating those from within the regulatory agency, they would also facilitate buy-in to
what, for some agencies, would be the new approach to designing regulations for evaluation. The
research design teams should also develop protocols for the public dissemination of data and analysis
(such as online availability), to promote external, independent replication of economic analyses of
existing rules by academics and interested stakeholders.

Independent Review
Agencies should consider assigning the primary responsibility for conducting retrospective
review to a set of officials other than those responsible for producing or enforcing the regulation, and
ensure that these officials have adequate resources to conduct effective reviews. Reviewing officials
should coordinate and collaborate with rule writers and those responsible for enforcing the rules.

Regulatory Coordination
Regulatory coordination can help address regulatory overlap and redundancies as well as gaps in
regulatory oversight. Regulatory coordination is also hard. There are a few examples of joint
67

rulemakings (such as by the Commodity Futures Trading Commission and the Securities Exchange
Commission in implementing the Dodd-Frank Act as well as by the Department of Transportation and
the Environmental Protection Agency on fuel economy and tailpipe carbon dioxide emissions), and
examples of agencies ceding regulatory authority as a result of sufficiency of another agency’s oversight
(e.g., the “spilled milk” rule discussed above). The Office of Management and Budget should work with
agencies to promote better regulatory coordination. Some of this can build on existing ad hoc networks
among regulators, but a more formal effort, such as through regular meetings of the Regulatory
Working Group, could promote further coordination. This regulatory coordination could focus on longterm planning – say over the next five or more years – and identify opportunities for streamlining
government oversight involving multiple agencies.
Agencies should consider regulations adopted by key trading partners and examine the
possibility of either harmonizing regulatory approaches or recognizing foreign regulations as equivalent
to their U.S. counterparts when doing so would advance the agency mission or remove an unnecessary
regulatory difference without undermining that mission.
In the context of independent regulatory agencies, they may consider voluntarily participating in
these Office of Management and Budget-coordinated processes. Alternatively, they may employ their
own mechanisms for potential regulatory coordination. For example, the financial regulatory agencies
could work through the Financial Stability Oversight Council to identify common analytical methods for
retrospective review (perhaps through the Office of Financial Research) as well as identify opportunities
for improved coordination.

68

Cumulative Regulatory Burden
The vast majority of regulatory evaluation focuses on prospective, rule-by-rule analysis. As a
result, there is little assessment of the cumulative regulatory burden of specific agency’s regulatory
programs or the entirety of Federal regulation. The aggregation of benefits and costs of economically
significant rules in the annual report to Congress from the Office of Management and Budget does not
convey effectively the cumulative burden of regulation. First, it simply sums the ex ante estimates of
benefits and costs of economically significant regulations across the U.S. economy. Thus, it does not
address the cumulative burden specific to any class of firms, industries, etc. Moreover, it does not
capture the impacts of non-significant rules. Second, it does not account for potential interactions
among regulations. The overlap of multiple rules could potentially increase or decrease economic
burdens. This is an empirical question, but the current accounting in the annual reports does not
address this question. Third, simply adding up benefits and costs does not provide relevant context for
burden. For example, one way to consider whether a burden is unnecessary is if the costs per unit of
benefit (e.g., reduction in mortality risk, or reduction in financial sector systemic risk) are higher for
some rules than for others. If there is significant variation in cost-effectiveness across the Federal
regulatory program, than the cumulative burden is greater than is necessary to deliver on the societal
objective.
As a result, new procedures for estimating cumulative burden should be explored. The Office of
Management and Budget and the Council of Economic Advisers could convene an interagency working
group to develop options for estimating the cumulative regulatory burden of the Federal regulatory
program. Such an effort could explore how the burden may vary across industries, may vary by size of
firms, and may vary in response to new regulations. It could investigate various analytic tools that could
generate such estimates. It could also identify several societal objectives common to multiple regulatory

69

agencies (e.g., mortality risk reduction) and evaluate the cost-effectiveness of regulations in delivering
on these societal objectives. The results of this interagency process could be published as part of the
Office of Management and Budget’s annual report to Congress on the benefits and costs of Federal
regulations, and the report could solicit comment on the identified options. In addition, the Office of
Management and Budget could request a National Research Council committee to review and analyze
the proposed options and, if necessary, advance alternative approaches to estimating cumulative
burden. This effort should also include mechanisms for public dissemination of data to facilitate
replication by academics and interested stakeholders.

Public Participation
A culture of retrospective review will only take hold if it involves the stakeholders of specific
agency regulatory programs. If the stakeholders are engaged in retrospective review, then they will
provide positive reinforcement for the application and improvement of such review. Thus, agencies
should continue their active outreach to stakeholders and the public more generally. This includes
extensive use of social media for communicating the status of retrospective review. Moreover, agencies
should solicit data and analysis on the impacts of existing regulations from stakeholders, as well as
academic researchers, and, where possible, make this information available to the public through the
internet. Agencies should also be transparent about these requests by noting publicly when they have
made such requests. This will create a positive incentive for stakeholders to engage with the agencies.
Agencies may also solicit petitions for review from the public.
Regulatory agencies could also consider working with interested stakeholders to create external
review boards that would use agency data and attempt to replicate agency retrospective analyses of
regulations. This promotes further buy-in by stakeholders and creates an additional opportunity for
70

independent analysis. Agencies should disclose relevant data concerning their retrospective analysis of
existing regulations on their Open Government webpages. In so doing, and to the extent appropriate,
agencies should organize the data in ways that allow private parties to recreate the agency’s work and
to run additional analysis concerning existing rules’ effectiveness.

Resources
Improving the Federal regulatory program through an enhanced, institutionalized retrospective
review will require additional resources. Asking regulatory agencies, many of which are understaffed
given the current workload of potential new regulations, to undertake new responsibilities for
retrospective review only creates further pressures on scarce resources. The Administration should work
with Congress to provide additional resources to support retrospective review. While the current fiscal
and political environment may illustrate some challenges for increasing funding for regulators, it is
important to recognize the potentially significant returns to these resources if they enable reforms that
increase the net social benefits of the Federal regulatory program.

71

References
Abadie, Alberto, Alexis Diamond, and Jens Hainmueller. 2010. Synthetic Control Methods for
Comparative Case Studies: Estimating the Effect of California’s Tobacco Control Program.
Journal of the American Statistical Association 105(490).
Abbott, Linda, Robert Johansson, and James Schaub. 2013. Using a Systems Approach to Retrospective
Regulatory Review: Quantifying Economic Impact and Potential Risk Reduction Due to
Cumulative Regulatory Actions in an Agricultural Watershed in Washington. USDA Office of the
Chief Economist. Internet:
http://www.usda.gov/oce/risk_assessment/presentations/MiniSRA_Abbott.pptx.
Administrative Conference of the United States. 2011. Retrospective Review of Existing Regulations
Workshop Summary. Washington, DC: ACUS.
Aldy, Joseph E. and W. Kip Viscusi. 2014. Environmental Risk and Uncertainty. In: Handbook of the
Economics of Risk and Uncertainty, Volume 1, Mark J. Machina and W. Kip Viscusi, eds., Elsevier,
601-649.
Arrow, Kenneth J. et al. (40+ contributors). 2000. National Ambient Air Quality Standards Brief. Amicus
Curiae Brief submitted to the U.S. Supreme Court, American Trucking Association, Inc. et al. vs.
Carol M. Browner, Administrator of the Environmental Protection Agency, et al., No. 99-1426,
July 21, 2000.
Becker, Randy and Vernon Henderson. 2000. Effects of Air Quality Regulation on Polluting Industries.
Journal of Political Economy 108: 379-421.
Bennear, Lori S. and Sheila M. Olmstead. 2008. The Impacts of the “Right to Know”: Information
Disclosure and the Violation of Drinking Water Standards. Journal of Environmental Economics
and Management 56(2): 117-130.

72

Bernanke, Ben S. 2011. Letter to Cass R. Sunstein, Administrator, Office of Information and Regulatory
Affairs, OMB, November 8. Internet:
http://www.federalreserve.gov/generalinfo/foia/regulatory-burden-reduction-111115.pdf.
Berry, Christopher R. and Sarah L. Lee. 2007. The Community Reinvestment Act: A Regression
Discontinuity Analysis. Harris School Working Paper Series 07.04. Chicago: University of Chicago.
Bull, Reeve T. 2014. Building a Framework for Governance: Retrospective Review and Rulemaking
Petitions. Administrative Law Review, forthcoming.
Bureau of Consumer Financial Protection. 2011. Streamlining Inherited Regulations. Notice of
streamlining project; request for information. Federal Register 76(233): 75825-75829.
Carlson, Curtis, Dallas Burtraw, Maureen Cropper, Karen L. Palmer. 2000. Sulfur Dioxide Control by
Electric Utilities: What Are the Gains from Trade? Journal of Political Economy 108(6): 12921326.
Coglianese, Cary. 2013a. Institutionalizing Regulatory Lookback. RegBlog, Penn Program on Regulation,
University of Pennsylvania, June 10, 2013.
Coglianese, Cary. 2013b. Moving Forward with Regulatory Lookback. Yale Journal on Regulation 30: 5766.
Coglianese, Cary. 2013c. Moving Toward the Evaluation State. RegBlog, Penn Program on Regulation,
University of Pennsylvania, December 9, 2013.
Coglianese, Cary. 2013d. Thinking Ahead, Looking Back: Assessing the Value of Regulatory Impact
Analysis and Procedures for Its Use. KLRI Journal of Law and Legislation 3(1): 5-28.
Coglianese, Cary. 2012a. Improving Regulatory Performance through Ex Post Evaluation. RegBlog, Penn
Program on Regulation, University of Pennsylvania, August 27, 2012.
Coglianese, Cary. 2012b. Measuring Regulatory Performance: Evaluating the Impact of Regulation and
Regulatory Policy. Expert Paper No. 1. Paris: OECD.
73

Coglianese, Cary. 2012c. Taking Regulation Seriously. RegBlog, Penn Program on Regulation, University
of Pennsylvania, January 28, 2012.
Coglianese, Cary. 2011. The Administration’s Regulatory Review Plans: Toward Evidence-Based
Governance. RegBlog, Penn Program on Regulation, University of Pennsylvania, May 26, 2011.
Coglianese, Cary. 2002. Empirical Analysis and Administrative Law. University of Illinois Law Review
2002(4): 1111-1137.
Coglianese, Cary and Lori D. Snyder Bennear. 2005. Appendix E: Program Evaluation of Environmental
Policies: Toward Evidence-Based Decision Making. In: Decision Making for the Environment:
Social and Behavioral Science Research Priorities, Garry D. Brewer and Paul C. Stern, eds.
Washington, DC: National Academies Press.
Commodity Futures Trading Commission. 2013a. Fifth Status Report on CFTC Retrospective Review of
Agency Regulations. July 2013. Internet:
www.cftc.gov/ucm/groups/public/@aboutcftc/documents/file/oirastatusreport070813.pdf.

Commodity Futures Trading Commission. 2013b. Fourth Status Report on CFTC Retrospective Review of
Agency Regulations. January 2013. Internet:
http://www.cftc.gov/ucm/groups/public/@aboutcftc/documents/file/oirastatusreport011113.p
df.
Commodity Futures Trading Commission. 2012. Second Status Report on CFTC Retrospective Review of
Agency Regulations. June 2012. Internet:
http://www.cftc.gov/ucm/groups/public/@aboutcftc/documents/file/oirastatusreport060712.p
df.
Commodity Futures Trading Commission. 2011a. Status Report on CFTC Retrospective Review of Agency
Regulations. November 2011. Internet:

74

http://www.cftc.gov/ucm/groups/public/@aboutcftc/documents/file/oirastatusreport110711.p
df.
Commodity Futures Trading Commission. 2011b. Reducing Regulatory Burden; Retrospective Review
under E.O. 13563. Request for information. Federal Register 76(126): 38328-38330.
Copeland, Curtis W. 2004. Federal Regulatory Reform: An Overview. CRS Report to Congress. April 21.
Washington, DC: Congressional Research Service.
Copeland, Curtis W. 2013. Economic Analysis and Independent Regulatory Agencies. Report drafted for
the Administrative Conference of the United States, April 30, 2013.
Council of Economic Advisers. 2014. Economic Report of the President. Washington, DC: Government
Printing Office.
Council of Economic Advisers. 2012. Smarter Regulations through Retrospective Review. White Paper,
May 12. Internet:
http://www.whitehouse.gov/sites/default/files/lookback_report_rev_final.pdf.
Davis, Lucas and Lutz Killian. 2011. The Allocative Cost of Price Ceilings in the U.S. Residential Market for
Natural Gas. Journal of Political Economy 119(2): 212-241.
Department of Energy. 2013a. DOE Retrospective Review Plan and Burden Reduction Report. July 29,
2013. Internet:
http://www.energy.gov/sites/prod/files/2013/07/f2/DOE%2013563%20and%20ICR%20Report%
20-%20Final.pdf.
Department of Energy. 2013b. DOE Retrospective Review Plan and Burden Reduction Report. February
15, 2013. Internet:
http://www.energy.gov/sites/prod/files/DOE%2013563%20and%20ICR%20Report%202_15_13
%20FINAL_0.pdf.

75

Department of Energy. 2012a. DOE Retrospective Review Plan and Burden Reduction Report. December
18, 2012. Internet: www.energy.gov/sites/prod/files/13563_and_ICR_%20Rpt_12_18_12.pdf.
Department of Energy. 2012b. DOE Retrospective Review Plan and Burden Reduction Report. May 2012.
Internet: www.energy.gov/sites/prod/files/May_2012_%20Report_DOE_5_25.pdf.
Department of Energy. 2012c. DOE Retrospective Review Plan and Burden Reduction Report. January
2012. Internet: www.whitehouse.gov/files/regulatory-reform/DOE-RegulatoryReformJanuary2012.pdf.
Department of Energy. 2011. Final Plan for Retrospective Analysis of Existing Rules. August 23, 2011.
Internet: http://www.whitehouse.gov/sites/default/files/other/2011-regulatory-actionplans/departmentofenergyregulatoryreformplanaugust2011.pdf.
Department of Health and Human Services. 2013a. HHS Retrospective Review Update. July 2013.
Internet:
www.hhs.gov/open/execorders/13563/regulatory_introductory_statement201307.pdf.
Department of Health and Human Services. 2013b. HHS Retrospective Review Update. January 2013.
Internet:
www.hhs.gov/open/execorders/13563/regulatory_introductory_statement201301.pdf.
Department of Health and Human Services. 2012a. HHS Retrospective Review Update. September 2012.
Internet:
www.hhs.gov/open/execorders/13563/regulatory_introductory_statement201209.pdf.
Department of Health and Human Services. 2012b. HHS Retrospective Review Update. May 2012.
Internet:
www.hhs.gov/open/execorders/13563/regulatory_introductory_statement201205.pdf.

76

Department of Health and Human Services. 2012c. HHS Retrospective Review Update. January 2012.
Internet:
www.hhs.gov/open/execorders/13563/regulatory_introductory_statement201201.pdf.
Department of Health and Human Services. 2011. Plan for Retrospective Review of Existing Rules.
August 22, 2011. Internet:
http://www.hhs.gov/open/execorders/13563/hhs_final_retrospective_review_plan_8-1911_4.pdf.
Department of Homeland Security. 2014. Retrospective Review of Existing Regulations – Progress
Report. January. Internet: http://www.dhs.gov/sites/default/files/publications/DHS-January2014-Retrospective-Review-Plan-Report.pdf.
Department of Homeland Security. 2013. Retrospective Review of Existing Regulations – Progress
Report. January 14, 2013. Internet: www.dhs.gov/sites/default/files/publications/ogc/jan2013retro-review-report.pdf.
Department of Homeland Security. 2012. Department of Homeland Security Strategic Plan 2012-2016.
February. Internet: http://www.dhs.gov/xlibrary/assets/dhs-strategic-plan-fy-2012-2016.pdf.
Department of Homeland Security. 2011. Final Plan for the Retrospective Review of Existing Regulations.
August 22, 2011. Internet: www.dhs.gov/xlibrary/assets/dhs-ogc-final-retrospective-reviewplan-8-22-11-final.pdf.
Department of Justice. 2011. Plan for Retrospective Analysis of Existing Rules. August 22, 2011. Internet:
www.justice.gov/open/doj-rr-final-plan.pdf.
Department of Labor. 2014. U.S. Department of Labor Strategic Plan Fiscal Years 2014-2018. Internet:
http://www.dol.gov/_sec/stratplan/FY2014-2018StrategicPlan.pdf.
Department of Labor. 2013. Agency Retrospective Review Plan Reports, Fifth Report. July 2013. Internet:
http://www.dol.gov/regulations/20130701AgencyRetrospectiveReview.pdf.
77

Department of Labor. 2012a. Agency Retrospective Review Plan Reports. December 2012. Internet:
http://www.dol.gov/regulations/20121218AgencyRetrospectiveReview.pdf.
Department of Labor. 2012b. Agency Retrospective Review Plan Reports. May 2012. Internet:
http://www.dol.gov/regulations/20120531AgencyRetrospectiveReview.pdf.
Department of Labor. 2012c. Agency Retrospective Review Plan Reports. January 2012. Internet:
http://www.dol.gov/regulations/20120106AgencyRetrospectiveReview.pdf.
Department of Labor. 2011. Plan for Retrospective Analysis of Existing Rules. August 2011. Internet:
www.dol.gov/regulations/EO13563Plan.pdf.
Department of Transportation. 2012. E.O. 13563 Retrospective Regulatory Review Report for DOT.
September 2012. Internet:
http://www.dot.gov/sites/dot.gov/files/docs/September%202012%20DOT%20RRR%20Report%
20-%20Final.pdf.
Department of Transportation. 2011. Plan for Implementation of Executive Order 13563: Retrospective
Review and Analysis of Existing Rules. August 2011. Internet:
http://www.dot.gov/sites/dot.gov/files/docs/RRR-Planfinal-8-20.pdf.
DiNardo, John and David S. Lee. 2011. Program Evaluation and Research Designs. Handbook of Labor
Economics, Volume 4A. Elsevier.
Eisner, Neil R., Judith S. Kaleta, and Peter L. Strauss. 1996. Federal Agency Reviews of Existing
Regulations. Administrative Law Review 48(1): 139-174.
Ellerman, A Denny, Paul L. Joskow, Richard Schmalensee, Juan-Pablo Montero, and Elizabeth M. Bailey.
2000. Markets for Clean Air: The U.S. Acid Rain Program. Cambridge: Cambridge University
Press.

78

Ellig, Jerry, Patrick A. McLaughlin, and John F. Morall III. 2013. Continuity, Change, and Priorities: The
Quality and Use of Regulatory Analysis Across U.S. Administrations. Regulation & Governance 7:
153-173.
Environmental Protection Agency. 2014a. EO 13563 Progress Report. January 2014. Internet:
http://www.epa.gov/retrospective/documents/eparetroreviewprogressrpt-jan2014.pdf.
Environmental Protection Agency. 2014b. FY 2014-2018 EPA Strategic Plan. Internet:
http://www2.epa.gov/sites/production/files/2014-09/documents/epa_strategic_plan_fy1418.pdf.
Environmental Protection Agency. 2013a. EO 13563 Progress Report. July 2013. Internet:
http://www.epa.gov/regdarrt/retrospective/documents/eparetroreviewprogressrptjuly2013.pdf.
Environmental Protection Agency. 2013b. EO 13563 Progress Report. January 2013. Internet:
http://www.epa.gov/regdarrt/retrospective/documents/eparetroreviewprogressrptjan2013.pdf.
Environmental Protection Agency. 2012a. EO 13563 Progress Report. September 2012. Internet:
http://www.epa.gov/regdarrt/retrospective/documents/eparetroreviewprogressrptsept2012.pdf.
Environmental Protection Agency. 2012b. EO 13563 Progress Report. May 2012. Internet:
http://www.epa.gov/regdarrt/retrospective/documents/eparetroreviewprogressrptmay2012.pdf.
Environmental Protection Agency. 2012c. EO 13563 Progress Report. January 2012. Internet:
http://www.epa.gov/regdarrt/retrospective/documents/eparetroreviewprogressrptjan2012.pdf.

79

Environmental Protection Agency. 2011. Improving Our Regulations: Final Plan for Periodic
Retrospective Reviews of Existing Regulations. August 2011. Internet:
http://www.epa.gov/regdarrt/retrospective/documents/eparetroreviewplan-aug2011.pdf.
Environmental Protection Agency. 1997. The Benefits and Costs of the Clean Air Act: 1970 to 1990.
Report to Congress, October 1997.
Federal Motor Carrier Safety Administration. 2013. Inspection, Repair, and Maintenance; Driver-Vehicle
Inspection Report. RIN 2126-AB46. Notice of Proposed Rulemaking. Federal Register 78(152):
48125-48133.
Furlong, Scott R. 1995. The 1992 Regulatory Moratorium: Did It Make a Difference? Public
Administration Review 55(3): 254-262.
Government Accountability Office. 2007. Reexamining Regulations: Opportunities Exist to Improve
Effectiveness and Transparency of Retrospective Reviews. Report GAO-07-791. Internet:
http://www.gao.gov/new.items/d07791.pdf.
Government Accountability Office. 2007. Reexamining Regulations: Agencies Often Made Regulatory
Changes, but Could Strengthen Linkages to Performance Goals. Report GAO-14-268.
Graham, John D., Pail R. Noe, and Elizabeth L. Branch. 2005. Managing the Regulatory State: The
Experience of the Bush Administration. Fordham Urban Law Journal 33(4): 101-148.
Greenstone, Michael. 2014. Statement before the U.S. Congress Joint Economic Committee, Hearing on
“The First Step to Cutting Red Tape: Better Analysis.” April 30.
Greenstone, Michael. 2009. Toward a Culture of Persistent Regulatory Experimentation and Evaluation.
In: New Perspectives on Regulation, David Moss and John Cisternino, eds. Cambridge, MA: The
Tobin Project.

80

Greenstone, Michael. 2002. The Impacts of Environmental Regulations on Industrial Activity: Evidence
from the 1970 and 1977 Clean Air Act Amendments and the Census of Manufactures. Journal of
Political Economy 110(6): 1175-1219.
Greenstone, Michael, Paul Oyer, and Annette Vissing-Jorgensen. 2006. Mandated Disclosure, Stock
Returns, and the 1964 Securities Acts Amendments. Quarterly Journal of Economics 121: 399460.
Gruenspecht, Howard. 1982. Differentiated Regulation: The Cost of Auto Emissions Standards. American
Economic Review 72(2): 328-331.
Hahn, Robert W., Randall W. Lutter, and W. Kip Viscusi. 2000. Do Federal Regulations Reduce Mortality?
AEI-Brookings Joint Center on Regulatory Studies.
Hahn, Robert W., Sheila M. Olmstead, and Robert N. Stavins. 2003. Environmental Regulation in the
1990s: A Retrospective Analysis. Harvard Environmental Law Review 27: 377-415.
Harrington, Winston. 2006. Grading Estimates of the Benefits and Costs of Federal Regulation: A Review
of Reviews. Resources for the Future Discussion Paper 06-39.
Harrington, Winston, Richard D. Morgenstern, and Peter Nelson. 2000. On the Accuracy of Regulatory
Cost Estimates. Journal of Policy Analysis and Management 19(2): 297-322.
Harrington, Winston, Lisa Heinzerling, and Richard D. Morgenstern, eds. 2009. Reforming Regulatory
Impact Analysis. Resources for the Future Press.
Henderson, Vernon. 1996. Effects of Air Quality Regulation. American Economic Review 86: 789-813.
Institute for Policy Integrity. 2012. Regulatory Report: Interagency Data Interoperability. New York
University School of Law, June.
Institute for Policy Integrity. 2011a. Comments on EPA’s Preliminary Plan for Periodic Retrospective
Reviews of Existing Regulations. New York University School of Law, June 27, 2011 letter to the
Environmental Protection Agency.
81

Institute for Policy Integrity. 2011b. Comments on “Preliminary Plan for Retrospective Analysis of
Existing Rules.” New York University School of Law, August 1, 2011 letter to the Department of
Energy.
Institute for Policy Integrity. 2011c. Comments on Reducing Regulatory Burden: Retrospective Review
Plans Under EO 13563. New York University School of Law, March 28, 2011 letter to the
Department of the Interior.
Institute for Policy Integrity. 2011d. Comments on State’s Preliminary Plan for Retrospective Analysis of
Existing Rules. New York University School of Law, June 30, 2011 letter to the Department of
State.
Institute for Policy Integrity. 2011e. Reducing Regulatory Burden: Retrospective Review Plans Under EO
13563: Request for Information, Preliminary Plan for Retrospective Review of Existing Rules.
New York University School of Law, June 30, 2011 letter to the Department of Health and
Human Services.
Institute for Policy Integrity. 2011f. Reducing Regulatory Burden: Retrospective Review Plans Under EO
13563, 76 Fed Reg 106. New York University School of Law, August 1, 2011 letter to the
Department of Housing and Urban Development.
Johansson, Robert and Linda Abbott. 2013. Building Retrospective Review into Endangered Species
Protection. USDA Office of the Chief Economist. Internet:
http://www.usda.gov/oce/speeches/2013/SBCA_Feb21ppt_Final2.pdf.
Joskow, Paul L. and Roger G. Noll. 1994. Economic Regulation. In: American Economic Policy in the
1980s, Martin Feldstein, ed. Chicago: University of Chicago Press.
Kerr, Suzi and Richard G. Newell. 2003. Policy-Induced Technology Adoption: Evidence from the U.S.
Lead Phasedown. Journal of Industrial Economics 51(3): 317-343.

82

Kolp, Paul W. and W. Kip Viscusi. 1986. Uncertainty in Risk Analysis: A Retrospective Assessment of the
OSHA Cotton Dust Standard. Advances in Applied Micro-Economics 4: 105-130.
Lacko, James M. and Janis K. Pappalardo. 2010. The Failure and Promise of Mandated Consumer
Mortgage Disclosures: Evidence from Qualitative Interviews and a Controlled Experiment with
Mortgage Borrowers. American Economic Review 100(2): 516-521.
Lubbers, Jeffrey S. 1994. Better Regulations: The National Performance Review’s Regulatory Reform
Recommendations. Duke Law Journal 43(6): 1165-1179.
Lutter, Randall. 2013. Regulatory Policy: What Role for Retrospective Analysis and Review? Journal of
Benefit-Cost Analysis 4(1): 17-38.
Lutter, Randall. 1999. The Role of Economic Analysis in Regulatory Reform. Regulation 22(2): 38-46.
Moore, Thomas Gale. 2002. Moving Ahead. Regulation 25(2): 6-13
Morgenstern, Richard D., William A. Pizer, and Jhih-Shyang Shih. 2002. Jobs Versus Environment: An
Industry-Level Perspective. Journal of Environmental Economics and Management 43(3): 412436.
Morrall III, John F. 1986. A Review of the Record. Regulation (Nov/Dec): 25-34.
Morrall III, John F. and James W. Broughel. 2014. The Role of Regulatory Impact Analysis in Federal
Rulemaking. Mercatus Center Working Paper, George Mason University.
National Center for Environmental Economics. 2012. Retrospective Study of the Costs of EPA
Regulations: An Interim Report of Five Case Studies. Prepared for review by the SAB-EEAC.
March 2012.
National Oceanic and Atmospheric Administration. 2013. Endangered Fish and Wildlife; Final Rule to
Remove the Sunset Provision of the Final Rule Implementing Vessel Speed Restrictions to
Reduce the Threat of Ship Collisions with North Atlantic Right Whales. RIN 0648-BB20. Final
Rule. Federal Register 78(236): 73726-73736.
83

National Performance Review. 1993. Improving Regulatory Systems. Washington, DC: Office of the Vice
President of the United States.
National Performance Review. n.d. A Brief History of the National Performance Review. Archived
Website of the National Performance Review. Internet:
http://govinfo.library.unt.edu/npr/library/papers/bkgrd/brief.html .
New Zealand Treasury. Regulatory Systems Paper One: Update on Reviews and System Performance.
Office of the Minister of Finance and Office of the Minister for Regulatory Reform. April.
Internet: http://www.treasury.govt.nz/economy/regulation/programme/pdfs/reg-2596910.pdf.
Nuclear Regulatory Commission. 2011. Initial Plan for a Retrospective Analysis of Existing Rules. October
2011. Internet: http://pbadupws.nrc.gov/docs/ML1126/ML112690277.pdf.
Nuclear Regulatory Commission. 2014. Final Plan for Retrospective Analysis of Existing Rules. January 6.
Internet: http://pbadupws.nrc.gov/docs/ML1400/ML14007A216.pdf.
Office of Management and Budget. 2014. 2014 Draft Report to Congress on the Benefits and Costs of
Federal Regulations and Unfunded Mandates on State, Local, and Tribal Entities. Internet:
http://www.whitehouse.gov/sites/default/files/omb/inforeg/2014_cb/draft_2014_cost_benefit
_report-updated.pdf.
Office of Management and Budget. 2013a. 2013 Draft Report to Congress on the Benefits and Costs of
Federal Regulations and Agency Compliance with the Unfunded Mandates Reform Act. Internet:
http://www.whitehouse.gov/sites/default/files/omb/inforeg/2013_cb/draft_2013_cost_benefit
_report.pdf.
Office of Management and Budget. 2013b. Fall 2013 Regulatory Plan and Unified Agenda of Federal
Regulatory and Deregulatory Actions. Memorandum for Regulatory Policy Officers at Executive
Departments and Agencies and Managing and Executive Directors of Certain Agencies and
Commissions. April 7.
84

Office of Management and Budget. 2012. Cumulative Effects of Regulation. Memorandum for the Heads
of Executive Departments and Agencies. March 20.
Office of Management and Budget. 2011a. Executive Order 13563, “Improving Regulation and
Regulatory Review.” Memorandum for the Heads of Executive Departments and Agencies, and
of Independent Regulatory Agencies. February 2. M-11-10.
Office of Management and Budget. 2011b. Retrospective Analysis of Existing Significant Regulations.
Memorandum for the Heads of Executive Departments and Agencies. April 25. M-11-19.
Office of Management and Budget. 2011c. Final Plans for Retrospective Analysis of Existing Rules.
Memorandum for the Heads of Executive Departments and Agencies. June 14. M-11-25.
Office of Management and Budget. 2011d. Executive Order 13579, “Regulation and Independent
Regulatory Agencies.” Memorandum for the Heads of Independent Regulatory Agencies. July 22.
M-11-28.
Office of Management and Budget. 2011e. Implementation of Retrospective Review Plans.
Memorandum for the Heads of Executive Departments and Agencies. October 26.
Office of Management and Budget. 2009. Increased Emphasis on Program Evaluations. Memorandum
for Heads of Executive Departments and Agencies. M-10-01. October 7.
Office of Management and Budget. 2005. Validating Regulatory Analysis: 2005 Report to Congress on
the Costs and Benefits of Federal Regulations and Unfunded Mandates on State, Local, and
Tribal Entities. Internet:
http://www.whitehouse.gov/sites/default/files/omb/inforeg/2004_cb_final.pdf.
Office of Management and Budget. 2004. Progress in Regulatory Reform: 2004 Report to Congress on
the Costs and Benefits of Federal Regulations and Unfunded Mandates on State, Local, and
Tribal Entities. Internet:

85

Organisation for Economic Co-operation and Development (OECD). 2009. Indicators of Regulatory
Management Systems. Paris: OECD Regulatory Policy Committee.
Peltzman, Sam. 1975. The Effects of Automobile Safety Regulation. Journal of Political Economy 83(4):
677-726.
Revesz, Richard L. and Michael A. Livermore. 2011. Thirty Years of Regulatory Review. Huffington Post
Business, March 29, 2011.
Revesz, Richard L. and Michael A. Livermore. 2008. Fixing Regulatory Review: Recommendations for the
Next Administration. Report no. 2, Institute for Policy Integrity, New York University School of
Law, December.
Ryan, Stephen P. 2012. The Costs of Environmental Regulation in a Concentrated Industry. Econometrica
80(3): 1019-1061.
Schmalensee, Richard and Robert N. Stavins. 2013. The SO2 Allowance Trading System: The Ironic
History of a Grand Policy Experiment. Journal of Economic Perspectives 27(1): 103-122.
Securities and Exchange Commission. 2011. Retrospective Review of Existing Regulations. Request for
information. Federal Register 76(176): 56128-56130.
See, Michael R. 2005. Willful Blindness: Federal Agencies’ Failure to Comply with the Regulatory
Flexibility Act’s Periodic Review Requirement and Current Proposals to Invigorate the Act.
Fordham Urban Law Journal 33(4): 101-155.
Shapiro, Sidney A. 1995. Agency Review of Existing Regulations. Report for Recommendation 95-3.
Report prepared for the Administrative Conference of the United States.
Shapiro, Sidney A., Richard Murphy, and James Goodwin. 2012. Regulatory “Pay Go”: Rationing the
Public Interest. Center for Progressive Reform Issue Alert 1214.
Shapiro, Stuart. 2011. Defragmenting the Regulatory Process. Risk Analysis 31(6): 893-901.

86

Shapiro, Stuart. 2008. Evaluating the Benefits and Costs of Regulatory Reforms: What Questions Need to
be Asked? Evaluation and Program Planning 31: 223-230.
Shapiro, Stuart. 2007. Presidents and Process: A Comparison of the Regulatory Process under the Clinton
and Bush (43) Administrations. Journal of Law and Politics 23: 393-418.
Shapiro, Stuart and John F. Morrall III. 2012. The Triumph of Regulatory Politics: Benefit-Cost Analysis
and Political Salience. Regulation & Governance 6: 189-206.
Shelanski, Howard. 2013. Regulatory Lookback Eliminates Major Paperwork Burden. White House Blog,
August 8, 2013.
Small Business Administration. 2008. Report on the Regulatory Flexibility Act FY 2007. Annual Report of
the Chief Counsel for Advocacy on Implementation of the Regulatory Flexibility Act and
Executive Order 13272. Washington, DC: Small Business Administration, February.
Sunstein, Cass R. 2011. Empirically Informed Regulation. University of Chicago Law Review 78: 13491429.
Sunstein, Cass R. 2012. Regulation: Looking Backward, Looking Forward. Prepared remarks for address
of the Administrative Law Section, American Bar Association, Washington, DC, May 10, 2012.
Sunstein, Cass R. 2013. Simpler: The Future of Government. New York: Simon and Schuster.
Sunstein, Cass R. 2014. The Regulatory Lookback. Regulatory Policy Program Working Paper RPP-201401. Mossavar-Rahmani Center for Business and Government, Harvard Kennedy School.
Tengs, Tammy O., Miriam E. Adams, Joseph S. Pliskin, Dana Gelb Safran, Joanna Siegel, Milton C.
Weinstein, and John D. Graham. 1995. Five Hundred Life-Saving Interventions and their CostEffectiveness. Risk Analysis 15(3): 369-389.
Thompson, Kimberly M., Maria Segui-Gomez, and John D. Graham. 2002. Validating Benefit and Cost
Estimates: The Case of Airbag Regulation. Risk Analysis 22(4): 803-811.

87

United States Department of Agriculture. 2013a. Agency Retrospective Review Plan Report – January
2013 – USDA. Internet: http://www.usda.gov/documents/usda-retrospective-review-planreport-jan-2013.pdf
United States Department of Agriculture. 2013b. Agency Retrospective Review Plan Report – July 2013 –
USDA. Internet: http://www.usda.gov/documents/usda-retrospective-review-plan-report-july2013.pdf.
United States Department of Agriculture. 2012. Agency Retrospective Review Plan Report – May 2012 –
USDA. Internet: http://www.usda.gov/documents/Retrospective-May-2012-2.pdf.
United States Department of Agriculture. 2011. Final Plan for Retrospective Analysis Pursuant to
Executive Order 13563, August 18, 2011. Internet: http://www.usda.gov/documents/usdaregulatory-reform-plan-aug2011.pdf.
Viscusi, W. Kip. 1994. Health and Safety Regulation. In: American Economic Policy in the 1980s, Martin
Feldstein, ed. Chicago: University of Chicago Press.
Viscusi, W. Kip. 1985. Cotton Dust Regulation: An OSHA Success Story? Journal of Policy Analysis and
Management 4(3): 325-343.
Viscusi, W. Kip. 1983. Risk by Choice: Regulating Health and Safety in the Workplace. Cambridge:
Harvard University Press.
Viscusi, W. Kip and Joseph E. Aldy. 2003. The Value of a Statistical Life: A Critical Review of Market
Estimates throughout the World. Journal of Risk and Uncertainty 27(1): 5-76.
Warner, Mark R. 2010. To Revive the Economy, Pull Back the Red Tape. Op-ed, Washington Post,
December 13, 2010.
Watts, Kathryn A. 2012. Regulatory Moratoria. Duke Law Journal 61: 1883-1955.
Winston, Clifford. 2007. Government Failure vs. Market Failure (book excerpt). Milken Institute Review
(First Quarter): 57-76.
88

Tables

89

Table 1. Executive Orders and Related Administration Announcements on Retrospective Review of Regulations
Administration

Administration Policy Document

Date

Carter

Executive Order 12044: Improving Government Regulations

March 23, 1978

Reagan

Presidential Task Force on Regulatory Relief

January 22, 1981

Reagan

Executive Order 12291: Federal Regulation

February 17, 1981

Reagan

Executive Order 12498: Regulatory Planning Process

January 4, 1985

Bush I

Memorandum on Reducing the Burden of Government Regulation

January 28, 1992

Clinton

Executive Order 12866: Regulatory Planning and Review

September 30, 1993

Bush II

Draft Report to Congress on the Costs and Benefits of Federal Regulations

May 2, 2001

Obama

Executive Order 13563: Improving Regulation and Regulatory Review

January 18, 2011

Obama

Executive Order 13579: Regulation and Independent Regulatory Agencies

July 11, 2011

Obama

Executive Order 13609: Promoting International Regulatory Cooperation

May 1, 2012

Obama

Executive Order 13610: Identifying and Reducing Regulatory Burdens

May 10, 2012

Notes: All documents accessible via hyperlinks in electronic version of this report.

90

Table 2. Agency Retrospective Review Plans, Status Updates, and Related Analyses (with hyperlinks in electronic version of this report)
Agency

Plan and Related Plan Implementation Documents

Publication Date

U.S. Department of
Agriculture

Open Government at USDA Website

n.d.

Final Plan for Retrospective Analysis Pursuant to Executive Order 13563

August 18, 2011

Agency Retrospective Review Plan Report – May 2012 – USDA

May 2012

Agency Retrospective Review Plan Report – January 2013 – USDA

January 2013

Agency Retrospective Review Plan Report – July 2013 – USDA

July 2013

Agency Retrospective Review Plan Report – January 2014 – USDA

January 2014

Agency Retrospective Review Plan Report – July 2014 – USDA

July 2014

Retrospective Regulatory Review Website

n.d.

Reducing Regulatory Burden Request for Information

February 3, 2011

Preliminary Plan for Retrospective Analysis of Existing Rules

April 29, 2011

Final Plan for Retrospective Analysis of Existing Rules

August 23, 2011

Reducing Regulatory Burden Request for Information

December 5, 2011

DOE Retrospective Review Plan Report January 2012

January 2012

Reducing Regulatory Burden Request for Information

May 15, 2012

Reducing Regulatory Burden Request for Information

August 8, 2012

DOE Retrospective Review Plan and Burden Reduction Report December 18, 2012

December 18, 2012

DOE Retrospective Review Plan and Burden Reduction Report February 15, 2013

February 15, 2013

DOE Retrospective Review Plan and Burden Reduction Report July 29, 2013

July 29, 2013

DOE Retrospective Review Plan and Burden Reduction Report January 2014

January 2014

DOE Retrospective Review Plan and Burden Reduction Report August 2014

August 2014

Department of Energy

91

Department of Health and
Human Services

Retrospective Review of Existing Rules Website

n.d.

Plan for Retrospective Review of Existing Rules

August 22, 2011

Appendix A: List of Regulations Initially Identified for Retrospective Review

August 22, 2011

Appendix B: Summary of Public Comments

August 22, 2011

Appendix C: Public Comments on HHS Preliminary Plan for Retrospective Review of
Existing Rules

August 22, 2011

HHS Retrospective Regulatory Review Update – January 2012

January 2012

HHS Retrospective Regulatory Review Update – January 2012 – Chart

January 2012

HHS Retrospective Regulatory Review Update – May 2012

May 2012

HHS Retrospective Regulatory Review Update – May 2012 – Chart

May 2012

HHS Retrospective Regulatory Review Update – September 2012

September 2012

HHS Retrospective Regulatory Review Update – September 2012 – Chart

September 2012

HHS Retrospective Regulatory Review Update – January 2013

January 2013

HHS Retrospective Regulatory Review Update – January 2013 – Chart

January 2013

HHS Retrospective Regulatory Review Update – July 2013

July 2013

HHS Retrospective Regulatory Review Update – July 2013 – Chart

July 2013

HHS Retrospective Regulatory Review Update – January 2014

January 2014

HHS Retrospective Regulatory Review Update – January 2014 – Chart

January 2014

HHS Retrospective Regulatory Review Update – July 2014

July 2014

HHS Retrospective Regulatory Review Update – July 2014 – Chart

July 2014

92

Department of Homeland
Security

Department of Justice

Department of Labor

Latest Progress in Open Government Website

n.d.

DHS Implementation of Executive Order 13563 Website

n.d.

Preliminary Plan for Retrospective Review of Existing Regulations

May 18, 2011

Final Plan for the Retrospective Review of Existing Regulations

August 22, 2011

Retrospective Review of Existing Regulations – Progress Report

May 14, 2012

Retrospective Review of Existing Regulations – Progress Report

January 14, 2013

Retrospective Review of Existing Regulations – Progress Report

July 2013

Retrospective Review of Existing Regulations – Progress Report

January 2014

Retrospective Review of Existing Regulations; Request for Public Input

February 26, 2014

Retrospective Review of Existing Regulations – Progress Report

July 2014

Open Government at the Department of Justice Website

n.d.

Preliminary Plan for Retrospective Analysis of Existing Rules

May 18, 2011

Plan for Retrospective Analysis of Existing Rules

August 22, 2011

Department of Justice Retrospective Review Status Report

May 2012

Department of Justice Retrospective Review Status Report

December 18, 2012

Department of Justice Retrospective Review Status Report

February 2013

Department of Justice Retrospective Review Report – July 2014

July 2014

DOL Regulations Website

n.d.

Reducing Regulatory Burden; Retrospective Review under E.O. 13563 Request for
Information

March 21, 2011

United States Department of Labor Plan for Retrospective Analysis of Existing Rules

August 2011

93

Department of
Transportation

Environmental Protection
Agency

Agency Retrospective Review Plan Reports

January 2012

Agency Retrospective Review Plan Reports

May 2012

Agency Retrospective Review Plan Reports

December 2012

Agency Retrospective Review Plan Reports Fifth Report July 2013

July 2013

Agency Retrospective Review Plan Reports

January 2014

Agency Retrospective Review Plan Reports August 2014

August 2014

Retrospective Review of Rules Website

n.d.

Plan for Implementation of Executive Order 13563 Retrospective Review and Analysis
of Existing Rules

August 2011

RRR Review Plan

January 2012

DOT RRR Report

May 2012

E.O. 13563 Retrospective Review Report for DOT September 2012

September 2012

E.O. 13563 Retrospective Review Report for DOT January 2013

January 2013

E.O. 13563 Retrospective Review Report for DOT July 2013

July 2013

DOT RRR Report January 2014

January 2014

DOT July 2014 RRR Report

July 2014

History of Our Retrospective Review Plan Website

n.d.

Dockets for Public Input on Retrospective Review Website

n.d.

Meetings on the Periodic Retrospective Reviews Plan

n.d.

Improving Our Regulations: A Preliminary Plan for Periodic Retrospective Reviews of
Existing Regulations

May 24, 2011

Improving Our Regulations: Final Plan for Periodic Retrospective Reviews of Existing

August 2011

94

Regulations
Progress Report, January 2012

January 2012

Progress Report, May 2012

May 2012

EO 13563 Progress Report, September 2012

September 2012

EO 13563 Progress Report, January 2013

January 2013

EO 13563 Progress Report, July 2013

July 2013

EO 13563 Progress Report, January 2014

January 2014

EO 13563 Progress Report, July 2014

July 2014

Reducing Regulatory Burden; Retrospective Review Under E.O. 13563

June 30, 2011

Status Report on “Phase One” of Commodity Futures Trading Commission’s Plan for
Retrospective Review of Agency Regulations Under Executive Order 13563

November 7, 2011

Second Status Report on “Phase One” of Commodity Futures Trading Commission’s
Plan for Retrospective Review of Agency Regulations Under Executive Order 13563

June 7, 2012

Fourth Status Report on “Phase One” of Commodity Futures Trading Commission’s
Plan for Retrospective Review of Agency Regulations Under Executive Order 13563

January 11, 2013

Fifth Status Report on “Phase One” of Commodity Futures Trading Commission’s Plan
for Retrospective Review of Agency Regulations Under Executive Order 13563

July 8, 2013

Consumer Financial
Protection Bureau

Streamlining Inherited Regulations: Notice of streamlining project; request for
information

December 5, 2011

Federal Reserve System

Letter from Chairman Bernanke to Administrator Sunstein

November 8, 2011

Nuclear Regulatory
Commission

The NRC Approach to Open Government Website

n.d.

Initial Plan for a Retrospective Analysis of Existing Rules

October 2011

Nuclear Regulatory Commission Information Collection Burden Reduction Activities

n.d.

Commodity Futures Trading
Commission

95

Securities and Exchange
Commission

Final Plan for Retrospective Analysis of Existing Rules

January 6, 2014

Retrospective Review of Existing Regulations; request for information

September 12, 2011

Comments on Retrospective Review of Existing Regulations (Request for Information)
Website

n.d.

Notes: All links active as on September 18, 2014. Some Department of Justice progress reports could be located on through the Internet Archive
Wayback Machine (http://archive.org/web/). The third progress report of the Commodities Futures Trading Commission could not be located on
the agency’s website or via Google search.

96

Table 3. Comments Received on Preliminary Plans for Retrospective Review
Agency
U.S. Department of Agriculture

Number of Comments
> 2100

Use of Social Media
Solicited suggestions via department’s Open Government website.
Agencies within the department conducted webinars (e.g., Rural
Development) and launched agency-specific websites.

Department of Energy

29

Created an idea suggestion link and dedicated email address
associated with department’s general counsel website.

Department of Health and Human Services

31

As a part of its transparency initiative, the Food and Drug
Administration established a website on Executive Order 13563
implementation.

Department of Homeland Security

35

Used IdeaScale, which produced another 98 suggestions for review.

Department of Justice

10

Posted information on and provided means to submit ideas through
department’s Open Government website.

Department of Labor

Used an interactive website to solicit suggestions, and received 113
ideas for review. Launched a second website (IdeaScale) in June 2011.

Department of Transportation

102

Used IdeaScale, which produced another 53 suggestions for review.

Environmental Protection Agency

> 800

Agency launched an “Improving Our Regulations” website that
provided direct links to 15 dockets established at
www.regulations.gov.

Notes: All data and descriptions of agencies’ use of social media drawn from their respective August 2011 final regulatory review plans.

97

Table 4. Illustrations of Initial Impacts of Retrospective Review under Executive Order 13563
Agency

RIN

Estimated Impacts

Description

U.S. Department of
Agriculture

0583-AD32

> $350 million in net
benefits

Modernization of Poultry Slaughter inspection

Department of
Energy

1904-AA34

> $100 million in
cost savings

National Environmental Policy Act Implementing Procedures

Department of
Health and Human
Services

0938-AQ89;
0938-AQ96

> $5 billion cost
savings

Reform of Hospital and Critical Access Hospital Conditions of Participation;
Regulatory Provisions To Promote Program Efficiency, Transparency, and Burden
Reduction

Department of Labor

1218-AC20

> $2.5 billion in net
benefits

Hazard Communication

Department of
Transportation

2130-AC27

>$300 million in
cost savings

Positive Train Control Amendments

Environmental
Protection Agency

2060-AQ97

> $400 million in
cost savings

Widespread Use for Onboard Refueling Vapor Recovery and Stage II Waiver

Notes: Examples for the Department of Health and Human Services, Department of Labor, Department of Transportation, and Environmental
Protection Agency identified in Council of Economic Advisers (2012). Other examples drawn from U.S. Department of Agriculture (2012) and
Department of Energy (2011)

98

Table 5. Status of “First 5 Rules” Identified in 2012 Progress Reports
Agency

Final Rules

Major Rule under CRA

References Retrospective Review

U.S. Department of Agriculture

4

0

2

Department of Energy

5

3

0

Department of Health and Human
Services

5

4

3

Department of Homeland Security

2

1

1

Department of Justice*

1

0

1

Department of Labor

3

1

3

Department of Transportation

3

0

3

Environmental Protection Agency

2

1

1

Total

25

10

14

Notes: * The Department of Justice listed only two rules in its initial progress report.

99

Table 6. Executive Branch Major Rules 2014: Retrospective Review
Agency

Major Rules

Monetized Benefits
and Costs

Result of Retrospective
Review

Plan for Retrospective Review of
Rule in the Future

U.S. Department of Agriculture

3

0

0

0

Department of Energy

2

2

0

0

Department of Health and
Human Services

9

1

1

0

Department of Homeland
Security

1

0

1

0

Department of the Interior

2

0

0

0

Department of Labor

2

0

0

0

Department of Transportation

1

1

0

0

Environmental Protection Agency

3

3

0

0

Office of Personnel Management

1

0

0

0

Total

24

7

2

0

Notes: Based on data presented in Tables 1-6(a) and 1-6(b) of Office of Management and Budget (2014). Refer to Appendix Table 2 for details on
each rule.

100

Table 7. Executive Branch Major Rules 2013: Retrospective Review
Agency

Major Rules

Monetized Benefits
and Costs

Result of Retrospective
Review

Plan for Retrospective Review of
Rule in the Future

U.S. Department of Agriculture

1

0

0

0

Department of Energy

2

2

0

0

Department of Health and
Human Services

7

3

2

0

Department of Homeland
Security

1

1

0

0

Department of the Interior

3

0

0

0

Department of Justice

1

0

0

0

Department of Labor

2

1

1

0

Department of Transportation

4*

4

0

0

Environmental Protection Agency

5*

4

0

0

Total

25

15

3

0

Notes: * The Department of Transportation and the Environmental Protection Agency jointly issued 1 major rule. Based on data presented in
Tables 1-5(a) and 1-5(b) of Office of Management and Budget (2013a). Refer to Appendix Table 3 for details on each rule.

101

Table 8. Executive Branch Major Transfer Rules 2014: Retrospective Review
Agency

Major Rules

Monetized Transfers

Result of Retrospective
Review

Plan for Retrospective Review of
Rule in the Future

U.S. Department of Agriculture

2

2

0

0

Department of Commerce

1

1

0

0

Department of Defense

2

2

0

0

Department of Education

6

6

0

0

Department of Health and
Human Services

12

12

1

0

Department of Transportation

3

3

1

0

Department of the Treasury

1

1

0

0

Total

27

27

2

0

Notes: Based on data presented in Table 1-7(a) of Office of Management and Budget (2014). Refer to Appendix Table 4 for details on each rule.

102

Table 9. Executive Branch Major Transfer Rules 2013: Retrospective Review
Agency

Major Rules

Monetized Transfers

Result of Retrospective
Review

Plan for Retrospective Review of
Rule in the Future

U.S. Department of Agriculture

1

1

0

0

Department of Education

4

4

0

0

Department of Health and
Human Services

12

11

1

0

Department of the Treasury

1

0

0

0

Department of Veterans Affairs

1

1

0

0

Total

19

17

1

0

Notes: Based on data presented in Table 1-6(a) of Office of Management and Budget (2013a). Refer to Appendix Table 5 for details on each rule.

103

Table 10. Independent Agency Major Rules 2014: Retrospective Review
Agency

Major Rules

Monetized Benefits
and Costs

Result of Retrospective
Review

Plan for Retrospective Review of
Rule in the Future

Consumer Financial Protection
Bureau

4

0

0

0

Commodity Futures Trading
Commission

2

0

0

0

Federal Communications
Commission

1

0

0

0

Federal Deposit Insurance
Corporation

1

0

0

0

Federal Reserve Board of
Governors

1

0

0

0

Nuclear Regulatory Commission

4

0

0

0

Securities and Exchange
Commission

5

0

0

0

Total

18

0

0

0

Notes: Based on data presented in Table 1-10 of Office of Management and Budget (2014). Refer to Appendix Table 6 for details on each rule.

104

Table 11. Independent Agency Major Rules 2013: Retrospective Review
Agency

Major Rules

Monetized Benefits
and Costs

Result of Retrospective
Review

Plan for Retrospective Review of
Rule in the Future

Consumer Financial Protection
Bureau

2

0

0

0

Commodity Futures Trading
Commission

13

0

0

0

Consumer Product Safety
Commission

1

0

0

0

Nuclear Regulatory Commission

1

0

0

0

Securities and Exchange
Commission

4

0

0

1

Total

21

0

0

1

Notes: Based on data presented in Table 1-8 of Office of Management and Budget (2013a). Refer to Appendix Table 7 for details on each rule.

105

Appendix Tables

106

Appendix Table 1. Status of the “First Five” Rules Identified in 2012 Agency Progress Reports
Agency

Report Date

RIN

Title

Proposal Date

Final Date

Major Rule
under CRA

References
Retrospective
Review

Department of
Agriculture

May 2012

0583AD39

Electronic Import Inspection and
Certification of Imported Products
and Foreign Establishments

November 27,
2012

September
19, 2014

No

No

Department of
Agriculture

May 2012

0583AD41

Electronic Export Application and
Certification Fee

January 23,
2012

NA

No

No

Department of
Agriculture

May 2012

0583AC59

Prior Labeling Approval System:
Generic Label Approval

December 5,
2011

November 7,
2013

No

Yes

Department of
Agriculture

May 2012

0583AD32

Modernization of Poultry Slaughter
inspection

January 27,
2012

August 21,
2014

No

Yes

Department of
Agriculture

May 2012

0596AD01

National Environmental Policy Act
Efficiencies

June 23, 2012

September
12, 2013

No

No

Department of
Energy

January
2012

1904AB57

Energy Efficiency Standards for
Battery Chargers and External
Power Supplies

March 27,
2012

February 10,
2014

Yes

No

Department of
Energy

January
2012

1904AB90

Energy Conservation Standards for
Residential Clothes Washers

NA

May 31,
2012

Yes

No

Department of
Energy

January
2012

1904AA34

National Environmental Policy Act
Implementing Procedures

January 3,
2011

October 13,
2011

No

No

Department of
Energy

January
2012

1904AC04

Energy Conservation Standards for
Distribution Transformers

February 10,
2012

April 18,
2013

Yes

No

Department of
Energy

January
2012

1904AC58

Compliance Date Regarding the Test
Procedures for Walk-In Coolers and
Freezers and the Certification for
Metal Halide Lamp Ballasts and

August 9,
2011

October 21,
2011

No

No

107

Fixtures
Department of
Health and
Human
Services

January
2012

0938AQ89

Reform of Hospital and Critical
Access Hospital Conditions of
Participation

October 24,
2011

May 16,
2012

Yes

Yes

Department of
Health and
Human
Services

January
2012

0938AQ96

Regulatory Provisions to Promote
Program Efficiency, Transparency,
and Burden Reduction

October 24,
2011

May 16,
2012

Yes

Yes

Department of
Health and
Human
Services

January
2012

0938AC86

Changes to the Medicare Advantage
and the Medicare Prescription Drug
Benefit Programs for Contract Year
2013 and Other Changes

October 11,
2011

April 12,
2012

Yes

No

Department of
Health and
Human
Services

January
2012

0938AP61

State Plan Home and CommunityBased Services, 5-Year Period for
Waivers, Provider Payment
Reassignment, and Home and
Community-Based Setting
Requirements for Community First
Choice and Home and CommunityBased Services Waivers

April 15, 2011

January 16,
2014

Yes

No

Department of
Health and
Human
Services

January
2012

0938AQ32

Disallowance of Claims for FFP and
Technical Corrections

August 3,
2011

May 29,
2012

No

Yes

Department of
Homeland
Security

May 2012

1615AB95

Immigration Benefits Business
Transformation, Increment II:
Nonimmigrant Classes

No proposal
as of
September
22, 2014

NA

NA

NA

108

Department of
Homeland
Security

May 2012

1615AB71

Registration Requirement for
Petitioners Seeking to File H-AB
Petitions on Behalf of Aliens Subject
to the Numerical Limitations

March 3, 2011

NA

NA

NA

Department of
Homeland
Security

May 2012

1615AB99

Provisional Unlawful Presence
Waivers of Inadmissibility for
Certain Immediate Relatives

April 2, 2012

January 3,
2013

Yes

Yes

Department of
Homeland
Security

May 2012

1615AB92

Employment Authorization for
Certain H-4 Dependent Spouses

May 12, 2014

NA

No

No

Department of
Homeland
Security

May 2012

1625AA16

Implementation of the Amendments
to the International Convention on
Standards of Training, Certification
and Watchkeeping for Seafarers,
1978, and Changes to National
Endorsements

August 2,
2011

December
24, 2013

No

No

Department of
Justice

May 2012

1140AA42

Importation of Arms, Ammunition
and Implements of War and
Machine Guns, Destructive Devices,
and Certain Other Firearms;
Extending the Term of Import
Permits

February 6,
2012

February 7,
2014

No

Yes

Department of
Justice

May 2012

1125AA71

Retrospective Regulatory Review
Under EO 13563 of 8 CFR Parts
1003, 1103, 1211, 1212, 1215, 1216,
1235

September
28, 2012

NA

NA

Yes

Department of
Labor

May 2012

1218AC20

Hazard Communication

December 29,
2009

March 26,
2012

Yes

Yes

Department of
Labor

May 2012

1218AC34

Bloodborne Pathogens

May 14, 2010

NA

NA

Yes

109

Department of
Labor

May 2012

1218AC64

Updating OSHA Standards Based on
National Consensus Standards -Acetylene

December 5,
2011

March 8,
2012

No

No

Department of
Labor

May 2012

1218AC65

Updating OSHA Standards Based on
National Consensus Standards -Personal Protection Equipment
(Head Protection)

NA

June 22,
2012

No

No

Department of
Labor

May 2012

1218AC67

Standard Improvement Project IV

December 6,
2012

NA

NA

Yes

Department of
Transportation

September
2012

2133AB77

MARAD NEPA Procedures

No proposal
as of
September
22, 2014

NA

NA

NA

Department of
Transportation

September
2012

2133AB78

Transportation Priority Allocation
System, Part 341

No proposal
as of
September
22, 2014

NA

NA

NA

Department of
Transportation

September
2012

2133AB79

Administrative Claims, Part 327

February 2,
2012

October 30,
2012

No

Yes

Department of
Transportation

September
2012

2133AB80

Operating Differential Subsidy and
Construction Differential Subsidy
Programs

NA

February 2,
2012

No

Yes

Department of
Transportation

September
2012

2133AB81

Foreign Transfer Regulations

NA

June 14,
2013

No

Yes

Environmental
Protection
Agency

January
2012

2060AQ86

Control of Air Pollution from Motor
Vehicles: Tier 3 Motor Vehicle
Emission and Fuel Standards

May 21, 2013

April 28,
2014

Yes

No

Environmental
Protection

January
2012

2060AP66

Equipment and Leak Detection and
Repair: Reducing Burden

NA

NA

NA

NA

110

Agency
Environmental
Protection
Agency

January
2012

2060AR00

Uniform Standards for Equipment
Leaks and Ancillary Systems, Closed
Vent Systems and Control Devices,
Storage Vessels and Transfer
Operations, and Wastewater
Operations

March 26,
2012

NA

No

Yes

Environmental
Protection
Agency

January
2012

2070AJ75

Electronic Reporting under the Toxic
Substances Control Act (TSCA)

April 17, 2012

December 4,
2013

No

Yes

Environmental
Protection
Agency

January
2012

2040AF25

National Pollutant Discharge
Elimination System (NPDES)
Application and Program Updates
Rule

NA

NA

NA

NA

Notes: The Department of Justice listed only two rules in its May 2012 progress report. The Department of Labor "Bloodborne Pathogens"
proposed rule references Section 610 of the Regulatory Flexibility Act. “NA” typically means that a final rule has not been promulgated. In the
case of “NA” for a proposed rule that has gone final, the promulgated regulation was a direct final rule.

111

Appendix Table 2. Major Rules Promulgated by Executive Branch Agencies Listed in the 2014 Office of Management and Budget Draft Report to
Congress (excluding transfer/budgetary rules) with Assessment of Retrospective Review
Agency

RIN

Title

Benefits (billions
2001$)

Costs
(billions 2001$)

Department of
Health and
Human Services

0910-AG84

Department of
Energy

Food Labeling;
Gluten-Free
Labeling of Foods

$0 - $0.2

< $0.1

No

No

1904-AC04

Energy Efficiency
Standards for
Distribution
Transformers

$0.7 - $1.0

$0.2 - $0.3

No

No

Department of
Energy

1904-AC07

Energy Efficiency
Standards for
Microwave Ovens

$0.2 - $0.3

< $0.1

No

No

Environmental
Protection Agency

2060-AO47

Review of the
NAAQS for PM

$3.0 - $7.5

$0 - $0.3

No

No

Environmental
Protection Agency

2060-AQ58

Reconsideration
of Final NESHAP
for Reciprocating
Internal
Combustion
Engines

$0.6 - $1.7

$0.4

No

No

Environmental
Protection Agency

2060-AR13

NESHAP for Major
Sources:
Industrial,
Commercial, and
Institutional
Boilers and

$21.1 - $56.6

$1.2 - $1.4

No

No

112

Result of
Retrospective
Review

Plan Rule
Implementation
for Retrospective
Review

Process Heaters;
Proposed
Reconsideration
Department of
Transportation

2120-AJ67

Pilot Certification
and Qualification
Requirements

< $0.1

$0.1 - $0.2

No

No

Department of
Agriculture

0560-AH86

Feedstock
Flexibility
Program

not estimated

< $0.1

No

No

Department of
Agriculture

0581-AD29

Mandatory
Country of Origin
Labeling of Beef,
Pork, Lamb,
Chicken, Goat
Meat, Perishable
Agricultural
Commodities,
Peanuts, Pecans,
Macadamia Nuts,
Ginseng, etc.

not estimated

$0 - $0.2

No

No

Department of
Agriculture

0584-AE09

National School
Lunch and School
Breakfast
Programs:
Nutrition
Standards for All
Foods Sold in
School, as
Required by the
Healthy, HungerFree Kids Act of
2010

not estimated

< $0.1

No

No

113

Department of
Health and
Human Services

0910-AG31

Unique Device
Identification

not estimated

$0 - $0.1

No

No

Department of
Health and
Human Services

0938-AR04

Medicaid,
Exchanges, and
Children's Health
Insurance
Programs:
Eligibility,
Appeals, and
Other Provisions
under the
Affordable Care
Act

not estimated

$1.0

No

No

Department of
Health and
Human Services

0938-AR33

Transparency
Reports and
Reporting of
Physician
Ownership of
Investment
Interests

not estimated

$0.2

No

No

Department of
Health and
Human Services

0938-AR40

Patient Protection
and Affordable
Care Act; Health
Insurance Market:
Rate Review

not estimated

< $0.1

No

No

Department of
Health and
Human Services

0945-AA03

Modifications to
the HIPAA
Privacy, Security,
Enforcement and
Breach
Notification Rules

not estimated

< $0.1

Yes

No

114

Department of
the Interior

1018-AY87

Migratory Bird
Hunting: 20132014 Migratory
Game Bird
Hunting
Regulations (Early
Season)

$0.3

not estimated

No

No

Department of
the Interior

1018-AY87

Migratory Bird
Hunting: 20132014 Migratory
Game Bird
Hunting
Regulations (Late
Season)

$0.2 - $0.3

not estimated

No

No

Department of
Labor

1250-AA00

Affirmative Action
and
Nondiscrimination
Obligations of
Contractors and
Subcontractors
Regarding
Protected
Veterans

not estimated

$0.1 - $0.3

No

No

Department of
Labor

1250-AA02

Affirmative Action
and
Nondiscrimination
Obligations of
Contractors and
Subcontractors
Regarding
Individuals with
Disabilities

not estimated

$0.2 - $0.4

No

No

115

Department of
Homeland
Security

1615-AB99

Provisional
Unlawful
Presence Waivers
of Inadmissibility
for Certain
Immediate
Relatives

not estimated

$0 - $0.1

Yes

No

Department of
Health and
Human Services

0938-AQ70

Pre-Existing
Condition
Insurance Plan;
High Risk Pool

not estimated

not estimated

No

No

Department of
Health and
Human Services

0938-AR03

Patient Protection
and Affordable
Care Act;
Standards Related
to Essential
Health Benefits,
Actuarial Value,
and Accreditation

not estimated

not estimated

No

No

Department of
Health and
Human Services

0938-AR68

Exchange
Functions:
Eligibility for
Exemptions;
Miscellaneous

not estimated

not estimated

No

No

Office of
Personnel
Management

3206-AM47

Multi-State
Exchanges;
Implementations
for Affordable
Care Act
Provisions

not estimated

not estimated

No

No

116

Notes: Data presented in the first five columns are from Tables 1-6(a) and 1-6(b) of Office of Management and Budget (2014). Data in the last
columns reflect a review and word searches (“retrospective,” “ex post,” and “13563”) of the final rules published in the Federal Register.

117

Appendix Table 3. Major Rules Promulgated by Executive Branch Agencies Listed in the 2013 Office of Management and Budget Draft Report to
Congress (excluding transfer/budgetary rules) with Assessment of Retrospective Review
Agency

RIN

Title

Benefits
(billions 2001$)

Costs
(billions 2001$)

Result of
Retrospective
Review

Plan Rule
Implementation
for Retrospective
Review

Department of
Health and Human
Services

0938-AQ11

Administrative Simplification:
Adoption of Standards for
Electronic Funds Transfer

$0.2 - $0.3

< $0.1

No

No

Department of
Health and Human
Services

0938-AQ13

Administrative Simplification:
Standard Unique Identifier for
Health Plans and ICD-10
Compliance Date Delay

$0.4 - $1.0

$0.2 - $0.8

No

No

Department of
Health and Human
Services

0938-AR01

Administrative Simplification:
Adoption of Operating Rules
for Electronic Funds Transfer
and Remittance Advice

$0.2 - $0.3

$0.1 - $0.3

No

No

Department of
Labor

1218-AC20

Hazard Communication

$0.5 - $0.6

$0.1 - $0.2

Yes

No

Department of
Homeland Security

1625-AA32

Standards for Living Organisms
in Ships' Ballast Water
Discharged in U.S. Waters

< $0.1 - $0.4

$0.1 - $0.2

No

No

Department of
Energy

1904-AB50

Energy Efficiency Standards for
Fluorescent Lamp Ballasts

$0.8 - $1.6

$0.2 - $0.5

No

No

Department of
Energy

1904-AB90

Energy Conservation Standards
for Residential Clothes
Washers

$1.0 - $1.8

$0.2 - $0.3

No

No

Environmental
Protection Agency

2060-AN72

Petroleum Refineries -- New
Source Performance Standards

$0.4 - $0.7

$0.1

No

No

118

-- Subparts J and Ja
Environmental
Protection Agency

2060-AP52

NESHAP from Coal- and OilFired Electric Utility Steam
Generating Units and
Standards of Performance for
Electric Utility Steam
Generating Units

$28.1 - $76.9

$8.2

No

No

Environmental
Protection Agency

2060-AP76

Oil and Natural Gas Sector -New Source Performance
Standards and NESHAPs

$0.2

$0.1

No

No

Environmental
Protection Agency /
Department of
Transportation

2060-AQ54;
2127-AK79

Joint Rulemaking to Establish
2017 and Later Model Year
Light Duty Vehicle GHG
Emissions and CAFE Standards

$21.2 - $28.8

$5.3 - $8.8

No

No

Department of
Transportation

2126-AA97

National Registry of Certified
Medical Examiners

$0.1 - $0.2

< $0.1

No

No

Department of
Transportation

2126-AB26

Hours of Service

$0.2 - $1.0

$0.4

No

No

Department of
Transportation

2130-AC27

Positive Train Control Systems
Amendments

$0 - $0.1

< $0.1

No

No

U.S. Department of
Agriculture

0584-AD59

Nutrition Standards in the
National School Lunch and
School Breakfast Programs

not estimated

$0.5

No

No

Department of
Health and Human
Services

0938-AQ22

Medicare Shared Savings
Program: Accountable Care
Organizations

not estimated

$0.1

No

No

Department of
Health and Human
Services

0938-AQ67

Establishment of Exchanges
and Qualified Health Plans Part
I

not estimated

$0.5 - $0.6

No

No

119

Department of
Health and Human
Services

0938-AQ89

Medicare and Medicaid
Programs: Reform of Hospital
and Critical Access Hospital
Conditions of Participation

not estimated

-0.70

Yes

No

Department of
Health and Human
Services

0938-AQ96

Regulatory Provisions to
Promote Program Efficiency,
Transparency, and Burden
Reduction

not estimated

-0.10

Yes

No

Department of the
Interior

1014-AA02

Increased Safety Measures for
Oil and Gas Operations on the
OCS

not estimated

$0.1

No

No

Department of the
Interior

1018-AX97

Migratory Bird Hunting; 20122013 Migratory Game Bird
Hunting Regulations -- Early
Season

$0.2

not estimated

No

No

Department of the
Interior

1018-AX97

Migratory Bird Hunting; 20122013 Migratory Game Bird
Hunting Regulations -- Late
Season

$0.2

not estimated

No

No

Department of
Justice

1105-AB34

National Standards to Prevent,
Detect, and Respond to Prison
Rape

not estimated

$0.4

No

No

Department of
Labor

1210-AB08

Improved Fee Disclosure for
Pension plans

not estimated

< $0.1 - $0.1

No

No

Environmental
Protection Agency

2060-AR55

Regulation of Fuels and Fuel
Additives; 2013 Biomass-Based
Diesel Renewable Fuel Volume

not estimated

$0.2 - $0.3

No

No

Notes: Data presented in the first five columns are from Tables 1-5(a) and 1-5(b) of Office of Management and Budget (2013a). Data in the last
columns reflect a review and word searches (“retrospective,” “ex post,” and “13563”) of the final rules published in the Federal Register.

120

Appendix Table 4. Major Transfer Rules Promulgated by Executive Branch Agencies Listed in the 2014 Office of Management and Budget Draft
Report to Congress with Assessment of Retrospective Review
Agency

RIN

Title

Transfers
(billions 2001$)

Result of
Retrospective Review

Plan Retrospective
Review of Rule

Department of
Agriculture

0572-AC06

Rural Broadband Access Loans and Loan
Guarantees

<$0.1

No

No

Department of
Education

1840-AD11

Federal Pell Grant Program

($3.8-$3.9)

No

No

Department of
Education

1840-AD05

Federal Perkins Loan Program, Federal
Family Education Loan Program, and
William D. Ford Federal Direct Loan
Program

$0.3

No

No

Department of
Health and
Human Services

0938-AQ63

Payments for Services Furnished by Certain
Primary Care Physicians and Charges for
Vaccine Administration Under the Vaccines
for Children Program (CMS-2370-F)

$4.7

No

No

Department of
Health and
Human Services

0938-AR10

Proposed Changes to Hospital OPPS and CY
2013 Payment Rates; ASC Payment System
and CY 2013 Payment Rates (CMS- 1589FC)

$0.5

No

No

Department of
Health and
Human Services

0938-AR11

Revisions to Payment Policies Under the
Physician Fee Schedule and Part B for CY
2013 (CMS-1590-FC)

($19.7)

No

No

Department of
Health and
Human Services

0938-AR13

Changes to the End-Stage Renal Disease
Prospective Payment System for CY 2013
(CMS-1352-F)

($0.1)

No

No

Department of
Defense

0790-AI50

Voluntary Education Programs

$0.4

No

No

Department of

1559-AA01

Interim Rule for the CDFI Bond Guarantee

$0.2-$1.6

No

No

121

the Treasury

Program

Department of
Transportation

2132-AB02

Major Capital Investment Projects (RRR)

$0.2

No

Yes

Department of
Commerce

0651-AC54

Setting and Adjusting Patent Fees

($2.2)
Range: ($1.9$2.3)

No

No

Department of
Transportation

2127-AL30

Uniform Procedures for State Highway
Safety Programs

$0.2

No

No

Department of
Health and
Human Services

0938-AR51

Notice of Benefit and Payment Parameters
(CMS-9964-P)

$5.1-$5.3

No

No

Department of
Education

1855-AA09

Investing in Innovation

$0.1

No

No

Department of
Transportation

2132-AB13

Public Transportation Emergency Relief
Program

$8.6

No

No

Department of
Agriculture

0584-AE07

Supplemental Nutrition Assistance
Program: Nutrition Education and Obesity
Prevention Grant

($0.1)

No

No

Department of
Education

1840-AD13

150% Regulations

($0.2)

No

No

Department of
Health and
Human Services

0938-AR69

Medicare Advantage (MA) and Prescription
Drug Benefit Programs: Medical Loss Ratio
Requirements (CMS-4173-F)

($0.6-$0.7)

No

No

Department of
Health and
Human Services

0938-AR54

Changes to the Hospital Outpatient
Prospective Payment System and
Ambulatory Surgical Center Payment
System for CY 2014 (CMS-1601-F)

$0.5

No

No

Department of

0720-AB41

TRICARE; Reimbursement of Sole

(<$0.1)

No

No

122

Defense

Community Hospitals

Department of
Education

1810-AB17

Race to the Top--District

$0.1

No

No

Department of
Health and
Human Services

0938-AR64

FY 2014 Hospice Rate Update (CMS-1449F)

$0.1

No

No

Department of
Health and
Human Services

0938-AR65

Prospective Payment System and
Consolidated Billing for Skilled Nursing
Facilities--Update for FY 2014 (CMS-1446F)

$0.4

No

No

Department of
Health and
Human Services

0938-AR66

Prospective Payment System for Inpatient
Rehabilitation Facilities for FY 2014 (CMS1448-F)

$0.3
Range:
$0.1-$0.5

No

No

Department of
Health and
Human Services

0938-AR53

Changes to the Hospital Inpatient and
Long- Term Care Prospective Payment
System for FY 2014 (CMS-1599-F)

$0.9

Yes

No

Department of
Education

1810-AB18

Race to the Top--Early Learning Challenge

$0.2

No

No

Department of
Health and
Human Services

0938-AR31

Disproportionate Share Hospital Payment
Reduction (CMS-2367-F)

($0.4)

No

No

Notes: Data presented in the first five columns are from Table 1-7(a) of Office of Management and Budget (2014). Data in the last columns
reflect a review and word searches (“retrospective,” “ex post,” and “13563”) of the final rules published in the Federal Register.

123

Appendix Table 5. Major Transfer Rules Promulgated by Executive Branch Agencies Listed in the 2013 Office of Management and Budget Draft
Report to Congress with Assessment of Retrospective Review
Agency

RIN

Title

Result of
Retrospective Review

Plan Rule Implementation
for Retrospective Review

Department of
Agriculture

0584-AE15

Certification of Compliance With
Meal Requirements for the
National School Lunch Program
Under the Healthy, Hunger-Free
Kids Act of 2010

$0.2

No

No

Department of
Health and Human
Services

0938-AO53

Home and Community-Based
State Plan Services Program and
Provider Payment Reassignments
(CMS-2249-P2)

$0.1

No

No

Department of
Health and Human
Services

0938-AQ01

Changes in Provider and Supplier
Enrollment, Ordering and
Referring, and Documentation
Requirements; and Changes in
Provider Agreements (CMS-6010F)

($0.1)

No

No

Department of
Health and Human
Services

0938-AQ25

Revisions to Payment Policies
Under the Physician Fee Schedule
and Part B for CY 2012 (CMS1524-FC)

No

No

Department of
Health and Human
Services

0938-AQ26

Changes to the Hospital
Outpatient Prospective Payment
System and Ambulatory Surgical
Center Payment System for CY
2012 (CMS-1525-F)

No

No

No

No

Department of
Health and Human

0938-AQ27

Transfers
(billions 2001$)

System for CY 2012, Quality
Incentive Program for PY 2013

($15.4)

$0.5

$0.2

124

Services

and PY 2014; Ambulance Fee
Schedule; and Durable Medical
Equipment (CMS-1577-F)

Department of
Health and Human
Services

0938-AQ30

Home Health Prospective
Payment System Refinements and
Rate Update for CY 2012 (CMS1353-F)

($0.3)

No

No

Department of
Health and Human
Services

0938-AQ35

Community First Choice Option
(CMS-2337-F)

$1.5

No

No

Department of
Health and Human
Services

0938-AQ62

Medicaid Eligibility Expansion
Under the Affordable Care Act of
2010 (CMS-2349-F)

$23.8

No

No

Department of
Health and Human
Services

0938-AQ84

Medicare and Medicaid Electronic
Health Record Incentive Program-Stage 2 (CMS- 0044-F)

$2.0

No

No

Department of
Health and Human
Services

0938-AQ98

Establishment of the Consumer
Operated and Oriented Plan
Program (CMS-9983-F)

Not Estimated

No

No

Department of
Health and Human
Services

0938-AR12

Changes to the Hospital Inpatient
and Long- Term Care Prospective
Payment Systems for FY 2013
(CMS-1588-F)

$1.7

Yes

No

Department of
Health and Human
Services

0938-AR20

Prospective Payment System and
Consolidated Billing for Skilled
Nursing Facilities--Update for FY
2013 (CMS-1432-N)

$0.5

No

No

Department of the
Treasury

1505-AC42

Assessment of Fees for Large Bank
Holding Companies and Nonbank

Not Estimated

No

No

125

Financial Companies Supervised
by the Federal Reserve to Cover
the Expenses of the Financial
Research Fund
Department of
Education

1810-AB12

Teacher Incentive Fund

$0.2

No

No

Department of
Education

1810-AB15

Race to the Top--Early Learning
Challenge Phase 2

$0.1

No

No

Department of
Education

1840-AD11

Federal Pell Grant Program

($3.8)

No

No

Department of
Education

1894-AA01

Race to the Top Fund Phase 3

$0.2

No

No

Department of
Veterans Affairs

2900-AO10

Vocational Rehabilitation and
Employment Program—Changes
to Subsistence Allowance

$0.1

No

No

Notes: Data presented in the first five columns are from Table 1-6(a) of Office of Management and Budget (2013a). Data in the last columns
reflect a review and word searches (“retrospective,” “ex post,” and “13563”) of the final rules published in the Federal Register.

126

Appendix Table 6. Major Rules Promulgated by Independent Agencies Listed in the 2014 Office of Management and Budget Draft Report to
Congress (excluding transfer rules) with Assessment of Retrospective Review
Agency

RIN

Title

Monetized
Benefits

Monetized
Costs

Result of
Retrospective
Review

Plan
Retrospective
Review of
Rule

Consumer Financial
Protection Bureau

3170-AA17

Ability-to-Repay and Qualified Mortgage
Standards Under the Truth in Lending Act
(Regulation Z)

No

No

No

No

Consumer Financial
Protection Bureau

3170-AA13

Loan Originator Compensation
Requirements Under the Truth in Lending
Act (Regulation Z)

No

No

No

No

Consumer Financial
Protection Bureau

3170-AA14

Mortgage Servicing Rules Under the Real
Estate Settlement Procedures Act
(Regulation X)

No

No

No

No

Consumer Financial
Protection Bureau

3170-AA14

Mortgage Servicing Rules Under the Truth
in Lending Act (Regulation Z)

No

Yes

No

No

Commodity
Futures Trading
Commission

3038-AD47

Clearing Exemption for Swaps Between
Certain Affiliated Entities

No

No

No

No

Commodity
Futures Trading
Commission

3038-AD18

Core Principles and Other Requirements
for Swap Execution Facilities

No

No

No

No

Federal
Communications
Commission

FCC 12-153

Special Access for Price Cap Local
Exchange Carriers; AT&T Corporation
Petition for Rulemaking to Reform
Regulation of Incumbent Local Exchange
Carrier Rates for Interstate Special Access
Services

No

No

No

No

127

Federal Deposit
Insurance
Corporation

3064-AD95

Regulatory Capital Rules: Regulatory
Capital, Implementation of Basel III,
Capital Adequacy, Transition Provisions,
Prompt Corrective Action, Standardized
Approach to Risk-weighted Assets, Market
Discipline and Disclosure Requirements,
Advanced Approaches Risk-Based Capital
Rule, and Market Risk Capital Rule

No

No

No

No

Federal Reserve
Board of Governors

7100-AD95

Supervision and Regulation Assessments
for Bank Holding Companies and Savings
and Loan Holding Companies with Total
Consolidated Assets of $50 Billion or More
and Nonbank Financial Companies
Supervised by the Federal Reserve

No

No

No

No

Nuclear Regulatory
Commission

NRC-20130038

Electric Power Research Institute; Seismic
Evaluation Guidance

No

No

No

No

Nuclear Regulatory
Commission

3150-AJ25

Inflation Adjustments to the PriceAnderson Act Financial Protection
Regulations

No

No

No

No

Nuclear Regulatory
Commission

3150-AI12

Physical Protection of Byproduct Material

No

Yes

No

No

Nuclear Regulatory
Commission

3150-AJ19

Revision of Fee Schedules; Fee Recovery
for Fiscal Year 2013

No

No

No

No

Securities and
Exchange
Commission

3235-AK56

Broker-Dealer Reports

No

No

No

No

Securities and
Exchange
Commission

3235-AK97

Disqualification of Felons and Other "Bad
Actors" from Rule 506 Offerings

No

No

No

No

128

Securities and
Exchange
Commission

3235-AL34

Eliminating the Prohibition Against
General Solicitation and General
Advertising in Rule 506 and Rule 144A
Offerings

No

No

No

No

Securities and
Exchange
Commission

3235-AJ85

Financial Responsibility Rules for BrokerDealers

No

No

No

No

Securities and
Exchange
Commission

3235-AK86

Registration of Municipal Advisors

No

No

No

No

Notes: Data presented in the first five columns are from Table 1-10 of Office of Management and Budget (2014). Data in the last columns reflect
a review and word searches (“retrospective,” “ex post,” and “13579”) of the final rules published in the Federal Register.

129

Appendix Table 7. Major Rules Promulgated by Independent Agencies Listed in the 2013 Office of Management and Budget Draft Report to
Congress (excluding transfer rules) with Assessment of Retrospective Review
Agency

RIN

Title

Monetized
Benefits

Monetized
Costs

Result of
Retrospective
Review

Plan
Retrospective
Review of
Rule

Bureau of
Consumer Financial
Protection

3170–
AA15

Electronic fund transfers (Regulation E)
(77 FR 6194)

No

No

No

No

Bureau of
Consumer Financial
Protection

3170–
AA06

Fair credit reporting (Regulation V) (76 FR
79308)

No

No

No

No

Commodity
Futures Trading
Commission

3038–
AD25

Business conduct standards for swap
dealers and major swap participants with
counterparties (77 FR 9734)

No

No

No

No

Commodity
Futures Trading
Commission

3038–
AD09

Core principles and other requirements
for designated contract markets (77 FR
36612)

No

Yes

No

No

Commodity
Futures Trading
Commission

3038–0092

Customer clearing documentation, timing
of acceptance for clearing, and clearing
member risk management (77 FR 21278)

No

No

No

No

Commodity
Futures Trading

3038-AC98

Derivatives clearing organization general
provisions and core principles (76 FR

No

No

No

No

130

Commission

69334)

Commodity
Futures Trading
Commission

3038-AC79

Investment of customer funds and funds
held in an account for foreign futures and
foreign options transactions (76 FR 78776)

No

No

No

No

Commodity
Futures Trading
Commission

3038-AD17

Position limits for futures and swaps (76
FR 71626)

No

Yes

No

No

Commodity
Futures Trading
Commission

3038-AC99

Protection of cleared swaps customer
contracts and collateral; conforming
amendments to the commodity broker
bankruptcy provisions (77 FR 6336)

No

No

No

No

Commodity
Futures Trading
Commission

3038-AD08

Real-time public reporting of swap
transaction data (77 FR 1182)

No

No

No

No

Commodity
Futures Trading
Commission

3038-AD19

Swap data recordkeeping and reporting
requirements (77 FR 2136)

No

No

No

No

Commodity
Futures Trading
Commission

3038-AC96

Swap dealer and major swap participant
recordkeeping, reporting, and duties
rules; futures commission merchant and
introducing broker conflicts of interest
rules; and chief compliance officer rules
for swap dealers, major swap participants,

No

No

No

No

131

and futures commission merchants (77 FR
20128)
Commodity
Futures Trading
Commission and
Securities Exchange
Commission

3038-AD46
and 3235AK65

Commodity
Futures Trading
Commission and
Securities and
Exchange
Commission
Commodity
Futures Trading
Commission and
Securities Exchange
Commission

3038-AD03
and 3235–
AK92

Consumer Product
Safety Commission
Nuclear Regulatory
Commission

3150-AJ03

Further definition of “swap dealer,”
“security-based swap dealer,” “major
swap participant,” “major security- based
swap participant” and “eligible contract
participant” (77 FR 30596 (Interim Final
Rule), 77 FR 48208 (Final Rule))

No

Yes

No

No

Further definition of “swap,” “securitybased swap,” and “security-based swap
agreement”; mixed swaps; security-based
swap agreement recordkeeping (77 FR
48208)

No

No

No

No

Reporting by investment advisers to
private funds and certain commodity pool
operators and commodity trading advisors
on form PF (76 FR 71128)

No

Yes

No

No

Testing and labeling pertaining to product
certification (76 FR 69482)

No

No

No

No

Revision of fee schedules; fee recovery for
FY 2012 (77 FR

No

No

No

No

132

35809)
Securities and
Exchange
Commission

3235–AK51

Consolidated audit trail (77 FR 45722)

No

Yes

No

Yes

Securities and
Exchange
Commission

3235–AK85

Disclosure of payments by resource
extraction issuers (77 FR 56365)

No

Yes

No

No

Securities and
Exchange
Commission

3235–AK71

Investment adviser performance
compensation (77 FR 10358)

No

No

No

No

Securities and
Exchange
Commission

3235–AK90

Net worth standard for accredited
investors (76 FR 81793)

No

No

No

No

Notes: Data presented in the first five columns are from Table 1-8 of Office of Management and Budget (2013a). Data in the last columns reflect
a review and word searches (“retrospective,” “ex post,” and “13579”) of the final rules published in the Federal Register.

133

